Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 1 of 60 PageID #: 66




                        Exhibit A
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 2 of 60 PageID #: 67




       Baby Foods Are Tainted with Dangerous Levels of
           Arsenic, Lead, Cadmium, and Mercury




                                Staff Report

           Subcommittee on Economic and Consumer Policy
                Committee on Oversight and Reform
                  U.S. House of Representatives

                             February 4, 2021

                            oversight.house.gov
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 3 of 60 PageID #: 68




                                  EXECUTIVE SUMMARY

        Inorganic arsenic, lead, cadmium, and mercury are toxic heavy metals. The Food and
Drug Administration and the World Health Organization have declared them dangerous to
human health, particularly to babies and children, who are most vulnerable to their neurotoxic
effects. Even low levels of exposure can cause serious and often irreversible damage to brain
development.

        On November 6, 2019, following reports alleging high levels of toxic heavy metals in
baby foods, the Subcommittee on Economic and Consumer Policy requested internal documents
and test results from seven of the largest manufacturers of baby food in the United States,
including both makers of organic and conventional products:

       •       Nurture, Inc. (Nurture), which sells Happy Family Organics, including baby food
               products under the brand name HappyBABY
       •       Beech-Nut Nutrition Company (Beech-Nut)
       •       Hain Celestial Group, Inc. (Hain), which sells baby food products under the brand
               name Earth’s Best Organic
       •       Gerber
       •       Campbell Soup Company (Campbell), which sells baby food products under the
               brand name Plum Organics
       •       Walmart Inc. (Walmart), which sells baby food products through its private brand
               Parent’s Choice
       •       Sprout Foods, Inc. (Sprout Organic Foods)

       Four of the companies—Nurture, Beech-Nut, Hain, and Gerber—responded to the
Subcommittee’s requests. They produced their internal testing policies, test results for
ingredients and/or finished products, and documentation about what the companies did with
ingredients and/or finished products that exceeded their internal testing limits.

       Walmart, Campbell, and Sprout Organic Foods refused to cooperate with the
Subcommittee’s investigation. The Subcommittee is greatly concerned that their lack of
cooperation might be obscuring the presence of even higher levels of toxic heavy metals in their
baby food products than their competitors’ products.

                                          FINDINGS

1.     According to internal company documents and test results obtained by the Subcommittee,
       commercial baby foods are tainted with significant levels of toxic heavy metals,
       including arsenic, lead, cadmium, and mercury. Exposure to toxic heavy metals causes
       permanent decreases in IQ, diminished future economic productivity, and increased risk
       of future criminal and antisocial behavior in children. Toxic heavy metals endanger
       infant neurological development and long-term brain function. Specifically, the
       Subcommittee reports that:




                                                2
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 4 of 60 PageID #: 69




      ARSENIC was present in baby foods made by all responding companies.

            •      Nurture (HappyBABY) sold baby foods after tests showed they contained
                   as much as 180 parts per billion (ppb) inorganic arsenic. Over 25% of the
                   products Nurture tested before sale contained over 100 ppb inorganic
                   arsenic. Nurture’s testing shows that the typical baby food product it sold
                   contained 60 ppb inorganic arsenic.

            •      Hain (Earth’s Best Organic) sold finished baby food products containing
                   as much as 129 ppb inorganic arsenic. Hain typically only tested its
                   ingredients, not finished products. Documents show that Hain used
                   ingredients testing as high as 309 ppb arsenic.

            •      Beech-Nut used ingredients after they tested as high as 913.4 ppb arsenic.
                   Beech-Nut routinely used high-arsenic additives that tested over 300 ppb
                   arsenic to address product characteristics such as “crumb softness.”

            •      Gerber used high-arsenic ingredients, using 67 batches of rice flour that
                   had tested over 90 ppb inorganic arsenic.

      LEAD was present in baby foods made by all responding companies.

            •      Nurture (HappyBABY) sold finished baby food products that tested as
                   high as 641 ppb lead. Almost 20% of the finished baby food products that
                   Nurture tested contained over 10 ppb lead.

            •      Beech-Nut used ingredients containing as much as 886.9 ppb lead. It used
                   many ingredients with high lead content, including 483 that contained
                   over 5 ppb lead, 89 that contained over 15 ppb lead, and 57 that contained
                   over 20 ppb lead.

            •      Hain (Earth’s Best Organic) used ingredients containing as much as 352
                   ppb lead. Hain used many ingredients with high lead content, including
                   88 that tested over 20 ppb lead and six that tested over 200 ppb lead.

            •      Gerber used ingredients that tested as high as 48 ppb lead; and used many
                   ingredients containing over 20 ppb lead.

      CADMIUM was present in baby foods made by all responding companies.

            •      Beech-Nut used 105 ingredients that tested over 20 ppb cadmium. Some
                   tested much higher, up to 344.55 ppb cadmium.

            •      Hain (Earth’s Best Organic) used 102 ingredients in its baby food that
                   tested over 20 ppb cadmium. Some tested much higher, up to 260 ppb
                   cadmium.



                                             3
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 5 of 60 PageID #: 70




             •       Sixty-five percent of Nurture (HappyBABY) finished baby food products
                     contained more than 5 ppb cadmium.

             •       Seventy-five percent of Gerber’s carrots contained cadmium in excess of 5
                     ppb, with some containing up to 87 ppb cadmium.

      MERCURY was detected in baby food of the only responding company that tested for it.

             •       Nurture (HappyBABY) sold finished baby food products containing as
                     much as 10 ppb mercury.

             •       Beech-Nut and Hain (Earth’s Best Organic) do not even test for mercury
                     in baby food.

             •       Gerber rarely tests for mercury in its baby foods.

      These results are multiples higher than allowed under existing regulations for other
      products. For example, the Food and Drug Administration has set the maximum
      allowable levels in bottled water at 10 ppb inorganic arsenic, 5 ppb lead, and 5 ppb
      cadmium, and the Environmental Protection Agency has capped the allowable level of
      mercury in drinking water at 2 ppb. The test results of baby foods and their ingredients
      eclipse those levels: including results up to 91 times the arsenic level, up to 177 times the
      lead level, up to 69 times the cadmium level, and up to 5 times the mercury level.

2.    Internal company standards permit dangerously high levels of toxic heavy metals, and
      documents revealed that the manufacturers have often sold foods that exceeded those
      levels.

             •       Nurture (HappyBABY) sold all products tested, regardless of how much
                     toxic heavy metal the baby food contained. By company policy, Nurture’s
                     toxic heavy metal testing is not intended for consumer safety. The Food
                     and Drug Administration (FDA) has only finalized one standard—100 ppb
                     inorganic arsenic in infant rice cereal—and Nurture set its internal
                     standard for that product 15% higher than the FDA limit, at 115 ppb.

             •       Beech-Nut set internal arsenic and cadmium standards at 3,000 ppb in
                     additives, such as vitamin mix, and 5,000 ppb lead for certain ingredients
                     like BAN 800. These standards are the highest of any responding
                     manufacturer.

             •       Hain (Earth’s Best Organic) set an internal standard of 200 ppb for
                     arsenic, lead, and cadmium in some of its ingredients. But Hain exceeded
                     its internal policies, using ingredients containing 353 ppb lead and 309
                     ppb arsenic. Hain justified deviations above its ingredient testing




                                               4
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 6 of 60 PageID #: 71




                    standards based on “theoretical calculations,” even after Hain admitted to
                    FDA that its testing underestimated final product toxic heavy metal levels.

3.    The Subcommittee has grave concerns about baby food products manufactured by
      Walmart (Parent’s Choice), Sprout Organic Foods, and Campbell (Plum Organics).
      These companies refused to cooperate with the Subcommittee’s investigation. The
      Subcommittee is greatly concerned that their lack of cooperation might obscure the
      presence of even higher levels of toxic heavy metals in their baby food products,
      compared to their competitors’ products.

             •      Walmart sells Parent’s Choice and Parent’s Choice Organic products for
                    babies as young as four months.

             •      Sprout Organic Foods sells organic products for babies as young as six
                    months. It is owned by North Castle Partners, a Greenwich, Connecticut–
                    based private equity firm.

             •      Campbell sells Plum Organics products for babies as young as four
                    months.

             •      Independent testing of Walmart, Sprout Organic Foods, and Campbell
                    products has confirmed that their baby foods contain concerning levels of
                    toxic heavy metals.

4.    The Trump administration ignored a secret industry presentation to federal regulators
      revealing increased risks of toxic heavy metals in baby foods. On August 1, 2019, FDA
      received a secret slide presentation from Hain (Earth’s Best Organic), which revealed
      that:

             •      Corporate policies to test only ingredients, not final products,
                    underrepresent the levels of toxic heavy metals in baby foods. In 100% of
                    the Hain baby foods tested, inorganic arsenic levels were higher in the
                    finished baby food than the company estimated they would be based on
                    individual ingredient testing. Inorganic arsenic was between 28% and
                    93% higher in the finished products;

             •      Many of Hain’s baby foods were tainted with high levels of inorganic
                    arsenic—half of its brown rice baby foods contained over 100 ppb
                    inorganic arsenic; its average brown rice baby food contained 97.62 ppb
                    inorganic arsenic; and

             •      Naturally occurring toxic heavy metals may not be the only problem
                    causing the unsafe levels of toxic heavy metals in baby foods; rather, baby
                    food producers like Hain may be adding ingredients that have high levels
                    of toxic heavy metals into their products, such as vitamin/mineral pre-mix.




                                             5
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 7 of 60 PageID #: 72




      This presentation made clear that ingredient testing is inadequate, and that only final
      product testing can measure the true danger posed by baby foods.

      The Trump FDA took no new action in response. To this day, baby foods containing
      toxic heavy metals bear no label or warning to parents. Manufacturers are free to test
      only ingredients, or, for the vast majority of baby foods, to conduct no testing at all.
      FDA has only finalized one metal standard for one narrow category of baby food, setting
      a 100 ppb inorganic arsenic standard for infant rice cereal. But this FDA standard is far
      too high to protect against the neurological effects on children.

5.    The Subcommittee makes the following recommendations:

             •       Mandatory testing—Baby food manufacturers should be required by
                     FDA to test their finished products for toxic heavy metals, not just their
                     ingredients;

             •       Labeling—Manufacturers should by required by FDA to report levels of
                     toxic heavy metals on food labels;

             •       Voluntary phase-out of toxic ingredients—Manufacturers should
                     voluntarily find substitutes for ingredients that are high in toxic heavy
                     metals, or phase out products that have high amounts of ingredients that
                     frequently test high in toxic heavy metals, such as rice;

             •       FDA standards—FDA should set maximum levels of toxic heavy metals
                     permitted in baby foods. One level for each metal should apply across all
                     baby foods. And the level should be set to protect babies against the
                     neurological effects of toxic heavy metals; and

             •       Parental vigilance—Parents should avoid baby foods that contain
                     ingredients testing high in toxic heavy metals, such as rice products.
                     Instituting recommendations one through four will give parents the
                     information they need to make informed decisions to protect their babies.

6.    Baby food manufacturers hold a special position of public trust. Consumers believe that
      they would not sell products that are unsafe. Consumers also believe that the federal
      government would not knowingly permit the sale of unsafe baby food. As this staff
      report reveals, baby food manufacturers and the Trump administration’s federal
      regulators have broken the faith.




                                               6
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 8 of 60 PageID #: 73




                                              TABLE OF CONTENTS

I.     THE DANGER OF TOXIC HEAVY METALS TO CHILDREN’S HEALTH ......... 9
       A.      Inorganic Arsenic ................................................................................................ 10
       B.      Lead ...................................................................................................................... 11
       C.      Cadmium ............................................................................................................. 12
       D.      Mercury ............................................................................................................... 12
II.    TOP BABY FOODS ARE TAINTED WITH DANGEROUS LEVELS OF
       INORGANIC ARSENIC, LEAD, CADMIUM, AND MERCURY. .......................... 13
       A.      Inorganic Arsenic ................................................................................................ 13
       B.      Lead ...................................................................................................................... 21
       C.      Cadmium ............................................................................................................. 29
       D.      Mercury ............................................................................................................... 32
III.   INDUSTRY SELF-REGULATION FAILS TO PROTECT CONSUMERS:
       NURTURE, BEECH-NUT, HAIN, AND GERBER SET THEIR OWN
       DANGEROUSLY HIGH INTERNAL STANDARDS FOR TOXIC HEAVY
       METAL LEVELS AND ROUTINELY IGNORED THEM TO SELL PRODUCTS
       WITH HIGHER HEAVY METAL LEVELS. ............................................................. 33
       A.      Nurture (HappyBABY) sets high internal standards and regularly exceeds
               them. Nurture admits that its toxic heavy metal testing is not for safety—it
               sells all products tested, regardless of its toxic heavy metal content. FDA has
               finalized only one standard—100 ppb inorganic arsenic in infant rice
               cereal—Nurture has ignored it, setting its internal standard for that product
               at 115 ppb............................................................................................................. 33
       B.      Beech-Nut set internal arsenic and cadmium standards at 3,000 ppb in
               dangerous additives, such as vitamin mix, and 5,000 ppb lead for certain
               ingredients like BAN 800. These standards are the highest of any responding
               manufacturer. ...................................................................................................... 37
       C.      Hain (Earth’s Best Organic) set an internal standard of 200 ppb for arsenic,
               lead, and cadmium in some of its ingredients. Hain justified deviations above
               its ingredient testing standards based on “theoretical calculations,” even
               after Hain admitted to FDA that its testing underestimated final product
               toxic heavy metal levels. ..................................................................................... 39
IV.    WALMART, SPROUT ORGANIC FOODS, AND CAMPBELL REFUSED TO
       COOPERATE WITH THE SUBCOMMITTEE’S INVESTIGATION.................... 43




                                                                 7
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 9 of 60 PageID #: 74




       A.        Walmart (Parent’s Choice Brand) .................................................................... 43
       B.        Campbell (Plum Organics Brand)..................................................................... 44
       C.        Sprout Organic Foods......................................................................................... 46
V.     FDA HAS FAILED TO CONFRONT THE RISKS OF TOXIC HEAVY METALS
       IN BABY FOOD. THE TRUMP ADMINISTRATION IGNORED A SECRET
       INDUSTRY PRESENTATION ABOUT HIGHER AMOUNTS OF TOXIC HEAVY
       METALS IN FINISHED BABY FOODS. .................................................................... 47
       A.        Mercury and Cadmium ...................................................................................... 48
       B.        Lead ...................................................................................................................... 49
       C.        Arsenic ................................................................................................................. 50
       D.        The Trump Administration Ignored A Secret Industry Presentation About
                 Higher Risks Of Toxic Heavy Metals In Baby Foods. ..................................... 53
       E.        Corporate Testing Policies Hide the Truth: In Addition to Hain, Beech-Nut
                 and Gerber Also Fail to Test Finished Product, Risking an Undercount of
                 Toxic Heavy Metals in Their Finished Baby Foods. ........................................ 56
VI.    RECOMMENDATIONS AND CONSIDERATIONS FOR INDUSTRY, PARENTS,
       AND REGULATORS: DO HIGHLY TAINTED INGREDIENTS LIKE RICE
       BELONG IN BABY FOOD? ......................................................................................... 57
VII.   CONCLUSION ............................................................................................................... 59




                                                                   8
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 10 of 60 PageID #: 75




 I.      THE DANGER OF TOXIC HEAVY METALS TO CHILDREN’S HEALTH

         Children’s exposure to toxic heavy metals causes permanent decreases in IQ, diminished
 future economic productivity, and increased risk of future criminal and antisocial behavior. 1

         Babies’ developing brains are “exceptionally sensitive to injury caused by toxic
 chemicals, and several developmental processes have been shown to be highly vulnerable to
 chemical toxicity.” 2 The fact that babies are small, have other developing organ systems, and
 absorb more of the heavy metals than adults, exacerbates their risk from exposure to heavy
 metals. 3

         Exposure to heavy metals at this developmental stage can lead to “untreatable and
 frequently permanent” brain damage, which may result in “reduced intelligence, as expressed in
 terms of lost IQ points, or disruption in behavior.” 4 For example, a recent study estimates that
 exposure to environmental chemicals, including lead, are associated with 40,131,518 total IQ
 points loss in 25.5 million children (or roughly 1.57 lost IQ points per child)—more than the
 total IQ losses associated with preterm birth (34,031,025), brain tumors (37,288), and traumatic
 brain injury (5,827,300) combined. 5 For every one IQ point lost, it is estimated that a child’s
 lifetime earning capacity will be decreased by $18,000. 6

         Well-known vectors of child exposure to toxic heavy metals include lead paint in old
 housing and water pollution from landfills. Over the decades, a range of federal and state laws
 and regulations have been passed to protect child health through emissions standards, among
 other things.

         The Food and Drug Administration (FDA) has declared that inorganic arsenic, lead,
 cadmium, and mercury are dangerous, particularly to infants and children. They have “no
 established health benefit” and “lead to illness, impairment, and in high doses, death.”
 According to FDA, “even low levels of harmful metals from individual food sources, can



          1
            Miguel Rodríguez-Barranco et al., Association of Arsenic, Cadmium and Manganese Exposure with
 Neurodevelopment and Behavioural Disorders in Children: A Systematic Review and Meta-Analysis (Apr. 9, 2013)
 (online at www.sciencedirect.com/science/article/abs/pii/S0048969713003409?via%3Dihub).
         2
           Philippe Grandjean and Philip J. Landrigan, Neurobehavioural Effects of Developmental Toxicity (Mar.
 13, 2014) (online at www.ncbi.nlm.nih.gov/pmc/articles/PMC4418502/).
         3
         Consumer Reports, Heavy Metals in Baby Food: What You Need to Know (Aug. 16, 2018) (online at
 www.consumerreports.org/food-safety/heavy-metals-in-baby-food/).
         4
           Philippe Grandjean and Philip J. Landrigan, Neurobehavioural Effects of Developmental Toxicity (Mar.
 13, 2014) (online at www.ncbi.nlm.nih.gov/pmc/articles/PMC4418502/).
         5
           David C. Bellinger, A Strategy for Comparing the Contributions of Environmental Chemicals and Other
 Risk Factors to Neurodevelopment of Children (Dec. 19, 2011) (online at
 www.ncbi.nlm.nih.gov/pmc/articles/PMC3339460/).
          6
            Martine Bellanger et al., Economic Benefits of Methylmercury Exposure Control in Europe: Monetary
 Value of Neurotoxicity Prevention (Jan. 17, 2013) (online at https://pubmed.ncbi.nlm.nih.gov/23289875/).




                                                        9
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 11 of 60 PageID #: 76




 sometimes add up to a level of concern.” FDA cautions that infants and children are at the
 greatest risk of harm from toxic heavy metal exposure. 7

        The Subcommittee on Economic and Consumer Policy’s investigation has found another
 source of exposure: baby foods. According to documents obtained from baby food
 manufacturers, toxic heavy metals, such as arsenic, cadmium, lead, and mercury are present at
 substantial levels in both organic and conventional baby foods. Currently, there is no federal
 standard on, or warning to parents and caregivers about, these toxins.

         A.         Inorganic Arsenic

         Arsenic is ranked number one among substances present in the environment that pose the
 most significant potential threat to human health, according to the Department of Health and
 Human Services’ Agency for Toxic Substances and Disease Registry (ATSDR). 8 The known
 health risks of arsenic exposure include “respiratory, gastrointestinal, haematological, hepatic,
 renal, skin, neurological and immunological effects, as well as damaging effects on the
 central nervous system and cognitive development in children.” 9

        Studies have concluded that arsenic exposure has a “significant negative effect on
 neurodevelopment in children.” 10 This negative effect is most pronounced in Full Scale IQ, and
 more specifically, in verbal and performance domains as well as memory. For every 50%
 increase in arsenic levels, there is an approximately “0.4 decrease in the IQ of children.” 11

        A study of Maine schoolchildren exposed to arsenic in drinking water found that children
 exposed to water with an arsenic concentration level greater than 5 parts per billion (ppb)
 “showed significant reductions in Full Scale IQ, Working Memory, Perceptual Reasoning and
 Verbal Comprehension scores.” The authors pegged 5 ppb as an important threshold. 12

         Likewise, a study of children in Spain found that increasing arsenic exposure led to a
 decrease in the children’s global motor, gross motor, and fine motor function scores. Boys in
 particular were more susceptible to arsenic’s neurotoxicity. 13

         7
            Food and Drug Administration, Metals and Your Food (online at www.fda.gov/food/chemicals-metals-
 pesticides-food/metals-and-your-food) (accessed Jan. 26, 2021).
         8
         Agency for Toxic Substances and Disease Registry, ATSDR’s Substance Priority List (2019) (online at
 www.atsdr.cdc.gov/spl/index.html#2019spl).
          9
            Miguel Rodríguez-Barranco et al., Association of Arsenic, Cadmium and Manganese Exposure with
 Neurodevelopment and Behavioural Disorders in Children: A Systematic Review and Meta-Analysis (June 1, 2013)
 (online at https://pubmed.ncbi.nlm.nih.gov/23570911/) (emphasis added).
         10
              Id.
         11
              Id.
         12
            Gail A. Wasserman et al., A Cross-Sectional Study of Well Water Arsenic and Child IQ in Maine
 Schoolchildren (Apr. 1, 2014) (online at https://ehjournal.biomedcentral.com/articles/10.1186/1476-069X-13-23).
         13
            Antonio J. Signes-Pastor et al., Inorganic Arsenic Exposure and Neuropsychological Development of
 Children of 4-5 Years of Age Living in Spain (Apr. 29, 2019) (online at
 www.ncbi.nlm.nih.gov/pmc/articles/PMC6541502/).




                                                        10
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 12 of 60 PageID #: 77




         B.       Lead

        Lead is number two on ATSDR’s list of substances present in the environment that pose
 the most significant potential threat to human health. 14 Even small doses of lead exposure are
 hazardous, particularly to children. 15 Lead is associated with a range of bad health outcomes,
 including behavioral problems, decreased cognitive performance, delayed puberty, and reduced
 postnatal growth. According to FDA, lead is especially dangerous to “infants” and “young
 children.” FDA acknowledges that:

         High levels of lead exposure can seriously harm children’s health and
         development, specifically the brain and nervous system. Neurological effects
         from high levels of lead exposure during early childhood include learning
         disabilities, behavior difficulties, and lowered IQ. Because lead can accumulate
         in the body, even low-level chronic exposure can be hazardous over time. 16

         Lead exposure severely affects academic achievement in children. Even at low levels,
 early childhood lead exposure has a negative impact on school performance. Two separate
 studies of schoolchildren in Detroit and Chicago public schools found a strong inverse
 relationship between lead exposure and test scores. In the Detroit study, there was a “significant
 association” between early childhood lead exposure and decreased standardized test
 performance, with lead exposure strongly linked to an adverse effect on academic achievement. 17
 The Chicago study found that higher blood lead concentrations were associated with lower
 reading and math scores in 3rd grade children. Increased blood lead concentrations correlated
 with a 32% increase in the risk of failing reading and math. 18

          The cognitive effects of early childhood lead exposure appear to be permanent. In one
 study, adults who previously had lead-associated developmental delays continued to show
 persisting cognitive deficits, demonstrating the long-lasting damage of lead exposure. 19




        14
           Agency for Toxic Substances and Disease Registry, ATSDR’s Substance Priority List (2019) (online at
 www.atsdr.cdc.gov/spl/index.html#2019spl).
         15
            Philippe Grandjean, Even Low-Dose Lead Exposure Is Hazardous (Sept. 11, 2010) (online at
 https://pubmed.ncbi.nlm.nih.gov/20833288/).
         16
          Food and Drug Administration, Lead in Food, Foodwares, and Dietary Supplements (online at
 www.fda.gov/food/metals-and-your-food/lead-food-foodwares-and-dietary-supplements) (accessed Jan. 26, 2021).
         17
            Nanhua Zhang et al., Early Childhood Lead Exposure and Academic Achievement: Evidence From
 Detroit Public Schools (Mar. 2013) (online at
 http://mediad.publicbroadcasting.net/p/michigan/files/201302/AJPH.2012.pdf).
           18
              Anne Evens et al., The Impact of Low-Level Lead Toxicity on School Performance Among Children in
 the Chicago Public Schools: A Population-Based Retrospective Cohort Study (Apr. 7, 2015) (online at
 https://ehjournal.biomedcentral.com/articles/10.1186/s12940-015-0008-9).
         19
            Maitreyi Mazumdar et al., Low-Level Environmental Lead Exposure in Childhood and Adult Intellectual
 Function: A Follow-Up Study (Mar. 30, 2011) (online at www.ncbi.nlm.nih.gov/pmc/articles/PMC3072933/).




                                                       11
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 13 of 60 PageID #: 78




        Studies have also established a significant association between lead exposure and
 Attention-Deficit/Hyperactivity Disorder (ADHD). 20

          C.       Cadmium

         Cadmium is number seven on ATSDR’s list of substances present in the environment that
 pose the most significant potential threat to human health. 21 Cadmium is associated with
 decreases in IQ, as well as the development of ADHD.
         A 2018 study found that cadmium exposure negatively affected children’s Full Scale IQ,
 particularly among boys. Boys exhibiting higher amounts of cadmium exposure had seven fewer
 IQ points than those exhibiting less cadmium exposure. 22 A 2015 study similarly found a
 significant inverse relationship between early cadmium exposure and IQ. 23

         A 2018 study linked cadmium exposure to ADHD, finding that the disorder was more
 common among children with the highest levels of cadmium exposure as compared to a control
 group. 24

          D.       Mercury

         Mercury is number three on ATSDR’s list of substances present in the environment that
 pose the most significant potential threat to human health. 25 Studies of mercury’s effect on
 childhood development have primarily been conducted by considering the mother’s exposure to
 mercury while pregnant. In these instances, “pre-natal mercury exposure has been consistently
 associated with adverse subsequent neuro-development.” 26 And pre-natal mercury exposure is
 also related to poorer estimated IQ. 27 Beyond prenatal exposure, higher blood mercury levels at



          20
           Gabriele Donzelli et al., The Association Between Lead and Attention-Deficit/Hyperactivity Disorder:
 A Systematic Review (Jan. 29, 2019) (online at www.mdpi.com/1660-4601/16/3/382/htm).
          21
           Agency for Toxic Substances and Disease Registry, ATSDR’s Substance Priority List (2019) (online at
 www.atsdr.cdc.gov/spl/index.html#2019spl).
         22
            Klara Gustin et al., Cadmium Exposure and Cognitive Abilities and Behavior at 10 Years Off Age: A
 Prospective Cohort Study (Apr. 2018) (online at www.sciencedirect.com/science/article/pii/S0160412017321025).
          23
           Alison P. Sanders et al., Perinatal and Childhood Exposure To Cadmium, Manganese, And Metal
 Mixtures And Effects On Cognition And Behavior: A Review Of Recent Literature (July 5, 2015) (online at
 www.ncbi.nlm.nih.gov/pmc/articles/PMC4531257/).
          24
            Min-Jing Lee et al., Heavy Metals’ Effect on Susceptibility to Attention-Deficit/Hyperactivity Disorder:
 Implication of Lead, Cadmium, and Antimony (June 10, 2018) (online at
 www.ncbi.nlm.nih.gov/pmc/articles/PMC6025252/).
          25
           Agency for Toxic Substances and Disease Registry, ATSDR’s Substance Priority List (2019) (online at
 www.atsdr.cdc.gov/spl/index.html#2019spl).
          26
           Margaret R. Karagas et al., Evidence on the Human Health Effects of Low-Level Methylmercury
 Exposure (June 1, 2012) (online at https://ehp.niehs.nih.gov/doi/10.1289/ehp.1104494).
         27
            Joseph Jacobson et al., Relation of Prenatal Methylmercury Exposure from Environmental Sources to
 Childhood IQ (Aug. 1, 2015) (online at https://ehp.niehs.nih.gov/doi/10.1289/ehp.1408554).




                                                          12
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 14 of 60 PageID #: 79




 “2 and 3 years of age were positively associated with autistic behaviors among preschool-age
 children.” 28

 II.     TOP BABY FOODS ARE TAINTED WITH DANGEROUS LEVELS OF INORGANIC
         ARSENIC, LEAD, CADMIUM, AND MERCURY.

        Internal company test results obtained by the Subcommittee confirm that all responding
 baby food manufacturers sold baby foods tainted by high levels of toxic heavy metals.


         A.       Inorganic Arsenic

         There is no established safe level of inorganic arsenic consumption for babies.
 Organizations such as Healthy Babies Bright Futures have called for a goal of no measurable
 amount of inorganic arsenic in baby food. 29 Consumer Reports suggests setting inorganic
 arsenic levels as low as 3 parts per billion (ppb). 30 FDA has already set maximum inorganic
 arsenic levels at 10 ppb for bottled water. 31 The Environmental Protection Agency (EPA) has
 similarly set a 10 ppb inorganic arsenic cap on drinking water, as have the European Union (EU)
 and the World Health Organization (WHO). 32

         1.       Nurture (HappyBABY) sold finished baby foods after testing showed they
                  contained as much as 180 ppb inorganic arsenic; over 25% of the tested baby
                  food sold by Nurture exceeded 100 ppb inorganic arsenic; on average,
                  Nurture baby food on store shelves has nearly 60 ppb inorganic arsenic.

        Nurture is the only baby food manufacturer that appears to regularly tests its finished
 baby food products for inorganic arsenic content (the others only test ingredients).


          28
             Jia Ryu et al., Associations of Prenatal and Early Childhood Mercury Exposure with Autistic Behaviors
 at 5 Years of Age: The Mothers and Children's Environmental Health (MOCEH) Study (Dec. 15, 2017) (online at
 www.sciencedirect.com/science/article/pii/S0048969717316479).
         29
             Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent
 of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead (Oct. 2019)
 (online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
 10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).
         30
             Consumer Reports, Arsenic in Some Bottled Water Brands at Unsafe Levels, Consumer Reports Says
 (June 28, 2019) (online at www.consumerreports.org/water-quality/arsenic-in-some-bottled-water-brands-at-unsafe-
 levels/); Consumer Reports, Arsenic and Lead Are in Your Fruit Juice: What You Need to Know (Jan. 30, 2019)
 (online at www.consumerreports.org/food-safety/arsenic-and-lead-are-in-your-fruit-juice-what-you-need-to-know/).
         31
          Food and Drug Administration, Arsenic in Food and Dietary Supplements (online at
 www.fda.gov/food/metals-and-your-food/arsenic-food-and-dietary-supplements) (accessed Jan. 26, 2021).
         32
             Environmental Protection Agency, Drinking Water Requirements for States and Public Water Systems
 (online at www.epa.gov/dwreginfo/chemical-contaminant-rules) (accessed Jan. 26, 2021); The European Food
 Information Council, Arsenic (Q&A) (online at www.eufic.org/en/food-safety/article/arsenic-qa) (accessed Jan. 26,
 2021); World Health Organization, Arsenic (Feb. 15, 2018) (online at www.who.int/news-room/fact-
 sheets/detail/arsenic).




                                                        13
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 15 of 60 PageID #: 80




         According to internal company documents, Nurture sells products even after testing
 confirms that they are dangerously high in inorganic arsenic. Nurture sold one such product,
 Apple and Broccoli Puffs, despite tests results showing it contained 180 ppb inorganic arsenic. 33
 An arsenic level of 180 ppb is high by all standards, but it is 80% higher than Nurture’s own
 internal goal threshold of 100 ppb.

 Nurture’s Heavy Metal Test Results for Baby Food Products (Excerpted Entries) 34




         Nurture routinely sold products that exceeded its internal standards. Twenty-nine other
 products that Nurture tested and sold registered over 100 ppb inorganic arsenic. In total, over
 25% of the products that Nurture tested for inorganic arsenic, and sold, had inorganic arsenic
 levels above 100 ppb. 35

 Nurture’s Heavy Metal Test Results for Baby Food Products (Excerpted Entries) 36

  Product Name                        Goal                Result        Date of Test Report Disposition
                                      Threshold
  Apple & Broccoli Puffs              100                 180           11/01/17                   Sell
  Banana & Pumpkin Puffs              100                 160           10/31/17                   Sell
  Strawberry & Beet Puffs             100                 160           10/31/17                   Sell
  Kale & Spinach Puffs                100                 150           10/31/17                   Sell
  Kale & Spinach Puffs                100                 150           10/31/17                   Sell
  Purple Carrot & Blueberry           100                 150           11/17/17                   Sell
  Puffs
  Sweet Potato & Carrot Puffs         100                 150           10/31/17                   Sell
  Sweet Potato & Carrot Puffs         100                 150           10/31/17                   Sell
  Apple Rice Cakes                    100                 130           02/08/17                   Sell
  Apple Rice Cakes                    100                 130           02/08/17                   Sell
  Sweet Potato & Carrot Puffs         100                 122           09/13/18                   Sell
  Apple Rice Cakes                    100                 120           02/08/17                   Sell

          33
             Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
 http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).
         34
              Id.
         35
              Id.
         36
              Id.




                                                        14
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 16 of 60 PageID #: 81




  Blueberry Beet Rice Cakes     100              120         02/08/17               Sell
  Purple Carrot & Blueberry     100              120         10/31/17               Sell
  Puffs
  Apple & Broccoli Puffs        100              115         10/15/18               Sell
  Strawberry & Beet Puffs       100              114         03/21/19               Sell
  Purple Carrot & Blueberry     100              112         06/05/18               Sell
  Puffs
  Apple Rice Cakes              100              110         07/28/17               Sell
  Blueberry Beet Rice Cakes     100              110         02/08/17               Sell
  Blueberry Beet Rice Cakes     100              110         02/08/17               Sell
  Strawberry & Beet Puffs       100              108         12/10/18               Sell
  Strawberry & Beet Puffs       100              108         09/21/18               Sell
  Apple & Broccoli Puffs        100              107         05/30/19               Sell
  Strawberry & Beet Puffs       100              107         05/22/19               Sell
  Strawberry & Beet Puffs       100              105         09/21/18               Sell
  Strawberry & Beet Puffs       100              104         08/22/18               Sell
  Banana & Pumpkin Puffs        100              103         04/24/19               Sell
  Sweet Potato & Carrot Puffs   100              103         04/24/19               Sell
  Banana & Pumpkin Puffs        100              101         09/21/18               Sell

        The average amount of inorganic arsenic in the baby foods that Nurture tested and sold
 was 59.54 ppb. That towers over existing and recommended standards, including FDA’s and
 EPA’s water limits of 10 ppb.

        At least 89 of Nurture’s final products—over 78% of those products tested—tested at
 9 ppb inorganic arsenic or above.

        For results under 9.54 ppb, Nurture did not differentiate—it marked them all as “<9.54.”
 Because of this “less than” reporting format, there is no way to know if any of Nurture’s
 products were free of inorganic arsenic.

 Summary of Nurture’s Inorganic Arsenic Results

  180 ppb – Nurture’s product with the highest amount of inorganic arsenic: Apple &
  Broccoli Puffs.
  >100 ppb – Over 25% of the baby food products that were tested for inorganic arsenic
  had over 100 ppb inorganic arsenic.
  59.54 ppb – Average amount of inorganic arsenic in all baby food products tested for
  inorganic arsenic.
  >50 ppb – Over 50% of Nurture’s baby food products that were tested for inorganic
  arsenic contained over 50 ppb inorganic arsenic.

        2.     Hain (Earth’s Best Organic) produced finished baby foods that contained as
               much as 129 ppb inorganic arsenic; Hain used ingredients in its baby foods
               with as much at 309 ppb total arsenic.



                                               15
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 17 of 60 PageID #: 82




         Hain does not regularly test finished baby food products for inorganic arsenic content. It
 typically only tests ingredients. However, when Hain did test a small sample of finished product,
 it found 129 ppb inorganic arsenic. 37

 Hain Celestial, FDA Testing Result Investigation, August 1, 2019 (Excerpted Entries) 38




         The Subcommittee’s review of the ingredient test results reveals that Hain routinely used
 ingredients with high levels of arsenic. Hain used brown rice flour that had tested at 309 ppb
 arsenic. 39 Hain likewise used a vitamin pre-mix containing 223 ppb arsenic, and raisin and
 wheat flour containing 200 ppb arsenic. 40 The testing data shows that Hain used at least 24
 ingredients after testing found that they contained more than 100 ppb arsenic, its already-
 dangerously-high internal standard for most ingredients. 41

 Hain, Raw Material Pre-Shipment Test Data History (Excerpted Entries) 42

  Lab Results        Product Description                   Status                      Arsenic        Arsenic
  Date                                                                                 Spec Limit     Result
                                                                                       (ppb)          (ppb)
  Jun/19/2019        Org Brown Rice Flour                  Deviation Approved          100            309
  Nov/26/2019        Vitamin Pre-Mix                       Deviation Approved          100            223
  Jul/10/2018        Org Whole Raisins                     Accepted                    100            200
  Sep/29/2017        Org Soft White Wheat Flour            Accepted                    200            200
  Dec/14/2017        Org Spelt Flour                       Accepted                    100            190
  Jan/8/2018         Organic Barley Malt Extract           Accepted                    100            180
  Dec/5/2017         Org Yellow Split Pea Powder           Accepted                    100            160
  Jul/13/2017        Medium Grain Whole Rice               Accepted                    200            150
  Oct/3/2017         Org Brown Rice Flour                  Accepted                    100            140
  Sep/4/2019         Org Brown Rice Flour                  Deviation Approved          100            134
  Dec/5/2017         Org Butternut Squash Puree            Accepted                    100            130
  Oct/31/2017        Org Brown Rice Flour                  Accepted                    100            130
         37
             Hain, PowerPoint Presentation to FDA: FDA Testing Result Investigation (Aug. 1, 2019) (online at
 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2.pdf).
         38
              Id.
           39
              Hain, Raw Material Pre-Shipment Test Data History (Dec. 11, 2019) (online at
 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/3_0.pdf).
         40
              Id.
         41
              Id.
         42
              Id.




                                                         16
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 18 of 60 PageID #: 83




  Oct/31/2017        Org Brown Rice Flour                 Accepted                   100         130
  Oct/31/2017        Org Brown Rice Flour                 Accepted                   100         129
  Oct/31/2017        Org Brown Rice Flour                 Accepted                   100         129
  Oct/31/2017        Org Brown Rice Flour                 Accepted                   100         129
  Oct/31/2017        Org Brown Rice Flour                 Accepted                   100         127
  Oct/31/2017        Org Brown Rice Flour                 Accepted                   100         126
  Dec/13/2017        Org Blueberry Puree                  Accepted                   100         120
  Dec/27/2017        Org Barley Flour                     Accepted                   100         120
  Oct/31/2017        Org Brown Rice Flour                 Accepted                   100         119
  Nov/29/2017        Org Blueberry Puree                  Accepted                   100         110
  Nov/3/2017         Org Cinnamon Powder                  Accepted                   100         110
  Jul/11/2019        Org Brown Rice Flour                 Accepted                   100         101

         3.         Beech-Nut used ingredients in its baby foods with as much at 913.4 ppb
                    arsenic; Beech-Nut routinely used ingredients that exceeded 300 ppb total
                    arsenic; Beech-Nut unnecessarily uses high-arsenic additives to address
                    issues like “crumb softness.”

         Beech-Nut only tested arsenic content in its ingredients, not its final product. The
 Subcommittee has determined that Beech-Nut used ingredients containing as much as 913.4 ppb
 arsenic. 43 Test results show that Beech-Nut used at least fourteen other ingredients containing
 over 300 ppb arsenic. 44 And it used at least 45 ingredients containing over 100 ppb arsenic.

 Beech-Nut, Raw Material Heavy Metal Testing (Excerpted Entries) 45

  Date                    Commodity                  Arsenic           Spec.               Acceptance
                                                     Result                                (Y/N)
                                                     (ppb)
  9/19/2018               Amylase                    913.40            N/A                 Y
  4/26/2018               Amylase                    741.10            N/A                 Y
  10/7/2017               BAN 800                    710.90            <3000               Y
  11/29/2017              Alpha Amylase              679.00            N/A                 Y
  10/12/2017              Amylase                    645.10            N/A                 Y
  8/20/2019               Sebamyl 100                583.60            N/A                 Y
  3/6/2018                Org. Rice Flour            570.00            ≤100(inorg)         Y
  6/7/2019                Enzyme                     499.30            N/A                 Y
  12/20/2017              BAN 800                    465.20            <3000               Y
  1/14/2019               Enzyme                     442.30            N/A                 Y
  10/23/2017              BAN 800                    401.40            <3000               Y

         43
             Beech-Nut, Raw Material Heavy Metal Testing (Dec. 6, 2019) (online at
 http://oversight.house.gov/sites/democrats.oversight.house.gov/files/4.xlsx).
         44
              Id.
         45
              Id.




                                                        17
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 19 of 60 PageID #: 84




  2/19/2018             BAN 800                  382.00          <3000                Y
  6/12/2018             Ban 800                  353.80          <3000                Y
  5/21/2018             Org. Cumin               322.70          ≤1000                Y
  4/13/2018             Org. Rice                237.40          ≤100(inorg)          Y
  4/12/2018             Rice Flour               170.00          ≤100(inorg)          Y
  4/6/2018              Rice Flour               170.00          ≤100(inorg)          Y
  7/14/2017             Org. Cumin               168.50          ≤1000                y
  7/31/2018             rice flour               162.00          ≤100(inorg)          Y
  2/28/2018             Rice Flour               161.00          ≤100(inorg)          y
  3/30/2017             Cumin                    160.50          ≤1000                Y
  3/27/2018             Rice Flour               160.00          ≤100(inorg)          Y
  5/30/2018             Rice Flour               160.00          ≤100(inorg)          Y
  6/12/2018             Rice Flour               160.00          ≤100(inorg)          Y
  7/20/2018             Rice Flour               160.00          ≤100(inorg)          Y
  10/11/2016            Oregano                  158.10          <1000                Y
  1/15/2018             Rice Flour               150.00          ≤100(inorg)          Y
  1/15/2018             Rice Flour               150.00          ≤100(inorg)          Y
  2/15/2018             Rice Flour               150.00          ≤100(inorg)          Y
  5/31/2018             Rice Flour               150.00          ≤100(inorg)          Y
  2/22/2018             Rice Flour               140.00          ≤100(inorg)          Y
  1/6/2018              Rice Flour               140.00          ≤100(inorg)          Y
  4/6/2018              Rice Flour               140.00          ≤100(inorg)          Y
  9/4/2019              Org. rice                132.30          ≤200                 Y
  11/3/2017             Org.Cumin                130.20          ≤1000                Y
  2/15/2018             Rice Flour               130.00          ≤100(inorg)          Y
  2/5/2018              Rice Flour               130.00          ≤100(inorg)          Y
  2/8/2018              Rice Flour               130.00          ≤100(inorg)          Y
  1/5/2018              Rice Flour               122.30          ≤100(inorg)          Y
  1/5/2018              Rice Flour               120.80          ≤100(inorg)          Y
  2/8/2018              Rice Flour               120.00          ≤100(inorg)          Y
  1/18/2017             Org.Rice                 110.00          ≤200                 Y
  5/8/2018              Rice Flour               110.00          ≤100(inorg)          Y
  5/17/2017             Rice                     110.00          ≤200                 Y
  2/6/2017              Vitamin Mix              106.90          <3000                Y

         The six Beech-Nut ingredients with the highest arsenic levels—Amylase, BAN 800,
 Alpha Amylase, and Sebamyl 100—are all enzymes that Beech-Nut adds to its products. BAN
 800 is an enzyme that reportedly “[i]ncreases crumb softness” in baked goods. 46 Amylase is an


         46
           Novozymes, Meet Consumer Demands with Enzymes that Support Organic Labeling (May 2018) (online
 at www.novozymes.com/-/media/Project/Novozymes/Website/website/document-library/Advance-your-
 business/Baking/Baking-Product-Range-for-Organic-Production.pdf).




                                                   18
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 20 of 60 PageID #: 85




 enzyme that is “used in bread-making as an additive to improve the conversion of complex
 sugars into simple sugars that yeast are then able to feed on and produce alcohol and CO2.” 47

         4.         Gerber used 67 batches of rice flour that had more than 90 ppb inorganic
                    arsenic.

         Gerber did not provide inorganic arsenic results for all of its ingredients. However, test
 results for conventional rice flour revealed that Gerber routinely used flour with over 90 ppb
 inorganic arsenic. 48 Gerber used five batches of rice flour that had 98 ppb inorganic arsenic, and
 67 batches that contained more than 90 ppb.

 Gerber Products Company Test Results (Excerpted Entries) 49

  Year          Ingredient                                             Total Arsenic        Inorganic
                                                                       (ppb)                Arsenic (ppb)
  2018          Flour Rice Long Grain Tote NGM InfG Kshr               105                  98
  2018          Flour Rice Long Grain Tote NGM InfG Kshr               105                  98
  2018          Flour Rice Long Grain Tote NGM InfG Kshr               105                  98
  2018          Flour Rice Long Grain Tote NGM InfG Kshr               105                  98
  2018          Flour Rice Long Grain Tote NGM InfG Kshr               105                  98
  2018          Flour Rice Long Grain Tote NGM InfG Kshr               107                  97
  2018          Flour Rice Long Grain Tote NGM InfG Kshr               107                  97
  2018          Flour Rice Long Grain Tote NGM InfG Kshr               107                  97
  2018          Flour Rice Long Grain Tote NGM InfG Kshr               107                  97
  2018          Flour Rice Long Grain Tote NGM InfG Kshr               107                  97
  2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
  2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
  2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
  2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
  2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
  2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
  2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
  2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
  2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96
  2019          Flour Rice Long Grain Tote NGM InfG Kshr               105                  96


         47
              ChefSteps, Amylase (online at www.chefsteps.com/ingredients/amylase) (accessed Jan. 26, 2021).
         48
             Gerber, Gerber Products Company Test Results (Dec. 9, 2019) (online at
 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/5_0.pdf).
         49
              Id.




                                                         19
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 21 of 60 PageID #: 86




  2019    Flour Rice Long Grain Tote NGM InfG Kshr   105      96
  2018    Flour Rice Long Grain Tote NGM InfG Kshr   123      95
  2018    Flour Rice Long Grain Tote NGM InfG Kshr   123      95
  2018    Flour Rice Long Grain Tote NGM InfG Kshr   95       95
  2018    Flour Rice Long Grain Tote NGM InfG Kshr   123      95
  2018    Flour Rice Long Grain Tote NGM InfG Kshr   123      95
  2018    Flour Rice Long Grain Tote NGM InfG Kshr   124      95
  2018    Flour Rice Long Grain Tote NGM InfG Kshr   124      95
  2018    Flour Rice Long Grain Tote NGM InfG Kshr   124      95
  2018    Flour Rice Long Grain Tote NGM InfG Kshr   124      95
  2017    Flour Rice Long Grain Tote NGM InfG Kshr   118      94
  2017    Flour Rice Long Grain Tote NGM InfG Kshr   118      94
  2017    Flour Rice Long Grain Tote NGM InfG Kshr   94       94
  2017    Flour Rice Long Grain Tote NGM InfG Kshr   118      94
  2017    Flour Rice Long Grain Tote NGM InfG Kshr   118      94
  2018    Flour Rice Long Grain Tote NGM InfG Kshr   111      94
  2018    Flour Rice Long Grain Tote NGM InfG Kshr   111      94
  2018    Flour Rice Long Grain Tote NGM InfG Kshr   111      94
  2018    Flour Rice Long Grain Tote NGM InfG Kshr   111      94
  2018    Flour Rice Long Grain Tote NGM InfG Kshr   111      94
  2018    Flour Rice Long Grain Tote NGM InfG Kshr   111      94
  2018    Flour Rice Long Grain Tote NGM InfG Kshr   111      94
  2018    Flour Rice Long Grain Tote NGM InfG Kshr   111      94
  2018    Flour Rice Long Grain Tote NGM InfG Kshr   111      94
  2018    Flour Rice Long Grain Tote NGM InfG Kshr   111      94
  2018    Flour Rice Long Grain Tote NGM InfG Kshr   111      94
  2018    Flour Rice Long Grain Tote NGM InfG Kshr   121      93
  2017    Flour Rice Long Grain Tote NGM InfG Kshr   123      92
  2017    Flour Rice Long Grain Tote NGM InfG Kshr   123      92
  2017    Flour Rice Long Grain Tote NGM InfG Kshr   123      92
  2017    Flour Rice Long Grain Tote NGM InfG Kshr   123      92
  2017    Flour Rice Long Grain Tote NGM InfG Kshr   108      92
  2017    Flour Rice Long Grain Tote NGM InfG Kshr   92       92
  2017    Flour Rice Long Grain Tote NGM InfG Kshr   108      92
  2017    Flour Rice Long Grain Tote NGM InfG Kshr   108      92
  2017    Flour Rice Long Grain Tote NGM InfG Kshr   108      92
  2018    Flour Rice Long Grain Tote NGM InfG Kshr   120      92



                                          20
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 22 of 60 PageID #: 87




  2018        Flour Rice Long Grain Tote NGM InfG Kshr                 120                   92
  2018        Flour Rice Long Grain Tote NGM InfG Kshr                 120                   92
  2018        Flour Rice Long Grain Tote NGM InfG Kshr                 120                   92
  2018        Flour Rice Long Grain Tote NGM InfG Kshr                 120                   92
  2018        Flour Rice Long Grain Tote NGM InfG Kshr                 120                   92
  2019        Flour Rice Long Grain Tote NGM InfG Kshr                 138                   91
  2019        Flour Rice Long Grain Tote NGM InfG Kshr                 138                   91
  2019        Flour Rice Long Grain Tote NGM InfG Kshr                 138                   91
  2019        Flour Rice Long Grain Tote NGM InfG Kshr                 138                   91
  2019        Flour Rice Long Grain Tote NGM InfG Kshr                 138                   91

         B.       Lead

        There is a growing consensus among health experts that lead levels in baby foods should
 not exceed 1 ppb. The American Academy for Pediatrics, the Environmental Defense Fund, and
 Consumer Reports have all, in some form, called for a 1 ppb level in food and drinks that babies
 and children consume. 50 Healthy Babies Bright Futures has called for a goal of no measurable
 amount of lead in baby food. 51

         There is no federal standard for lead in baby food. However, FDA has set a 5 ppb lead
 standard for bottled water, WHO has set 10 ppb lead as a provisional guideline for drinking
 water, and EPA has set an action level of 15 ppb for lead in drinking water. FDA has also set
 standards for lead in juice (50 ppb) and candy (100 ppb). The European Union has set the
 maximum lead level in infant formula to 20 ppb. 52




         50
             American Academy of Pediatrics, Prevention of Childhood Lead Toxicity (May 5, 2016) (online at
 https://pediatrics.aappublications.org/content/pediatrics/early/2016/06/16/peds.2016-1493.full.pdf); Environmental
 Defense Fund, Lead in Food: A Hidden Health Threat (June 15, 2017) (online at
 www.edf.org/sites/default/files/edf_lead_food_report_final.pdf); Consumer Reports, Consumer Reports Letter to
 FDA on Reducing Heavy Elements Like Arsenic, Lead, and Cadmium in Fruit Juices (Jan. 30, 2019) (online at
 https://advocacy.consumerreports.org/research/consumer-reports-letter-to-fda-on-reducing-heavy-elements-like-
 arsenic-lead-and-cadmium-in-fruit-juices/).
         51
             Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent
 of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead (Oct. 2019)
 (online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
 10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).
         52
            World Health Organization, Lead in Drinking-Water (2011) (online at
 www.who.int/water_sanitation_health/dwq/chemicals/lead.pdf); Environmental Protection Agency, Drinking Water
 Requirements for States and Public Water Systems (online at www.epa.gov/dwreginfo/lead-and-copper-rule)
 (accessed Jan. 26, 2021); European Union, Setting Maximum Levels for Certain Contaminants in Foodstuffs (Dec.
 19, 2006) (online at https://eur-lex.europa.eu/legal-content/EN/TXT/?uri=CELEX:02006R1881-20150521).




                                                         21
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 23 of 60 PageID #: 88




 Proposed and Existing Lead Standards

  Group or Agency               Standard

  Environmental                 1 ppb, especially for baby food
  Defense Fund
  Consumer Reports              1 ppb in fruit juices
  American Academy of           1 ppb for water fountains in schools
  Pediatrics (AAP)
  FDA                           5 ppb for bottled water
  World Health                  10 ppb provisional guideline
  Organization
  EPA                           15 ppb for drinking water (action level)
  European Union (EU)           20 ppb for “infant formulae and follow-on formulae”

  FDA                           50 ppb for juice
                                100 ppb for candy

         The Subcommittee’s investigation has found that baby food manufacturers are selling
 baby food with higher levels of lead than what is allowed by existing standards for water, juice,
 and candy. Internal testing data from Gerber, Nurture, Beech-Nut, and Hain demonstrate that all
 four companies sold products or used ingredients with significant amounts of lead. Only Nurture
 routinely tested its finished product for lead. Hain, Beech-Nut, and Gerber did not test their
 finished products, only their ingredients. All companies, whether they test their final products or
 merely their ingredients, sold baby foods even when they or their ingredients contained unsafe
 levels of lead.

         1.         Nurture (HappyBABY) sold finished baby food products after testing
                    confirmed they contained as much as 641 ppb lead, over six times its already-
                    dangerously-high internal standard.

         Nurture sold products that tested as high as 641 ppb lead—over six times higher than its
 internal limit of 100 ppb lead. 53 Nurture also sold five other products after they tested over 50
 ppb lead. 54




         53
             Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
 http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).
         54
              Id.




                                                        22
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 24 of 60 PageID #: 89




 Nurture’s Heavy Metal Test Results for Baby Food Products (Excerpted Entries) 55




          Of the 206 finished products that Nurture tested for lead, 16 products registered over
 20 ppb lead—exceeding the lenient EU standard. And 39 products, or 18.9%, tested over 10 ppb
 lead. 56 It is not clear that even one of Nurture’s baby food products registered at or below 1 ppb
 lead, which should be the upper limit for lead content according to the health experts at
 Consumer Reports, the Environmental Defense Fund, and the American Academy of Pediatrics.

         2.         Beech-Nut used ingredients containing as much as 886.9 ppb lead; Beech-Nut
                    routinely used ingredients with high lead content, including 483 ingredients
                    that contained over 5 ppb lead, 89 ingredients that contained over 15 ppb
                    lead, and 57 ingredients that contained over 20 ppb lead.

        Beech-Nut used ingredients in its baby foods that contained high lead levels. For
 instance, Beech-Nut used cinnamon that contained 886.9 ppb lead. 57

 Beech-Nut’s Raw Materials Heavy Metal Testing (Excerpted Entry) 58




        Beech-Nut tested and used 57 ingredients that contained over 20 ppb lead, the EU’s lax
 standard for lead in infant formula. Beech-Nut accepted 89 ingredients that tested at or over 15
 ppb lead, EPA’s action level for drinking water, and 483 ingredients that tested at or over 5 ppb
 lead, FDA’s standard for lead in bottled water. 59




         55
              Id.
         56
              Id.
         57
             Beech-Nut, Raw Material Heavy Metal Testing (Dec. 6, 2019) (online at
 http://oversight.house.gov/sites/democrats.oversight.house.gov/files/4.xlsx).
         58
              Id.
         59
              Id.




                                                        23
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 25 of 60 PageID #: 90




 Beech-Nut’s Raw Materials Heavy Metal Testing (Excerpted Entries) 60

  Date              Commodity            Lead result (ppb)   Spec.      Acceptance (Y/N)

  10/19/2016        Cinnamon             886.9               ≤1000      Y

  5/21/2018         Org. Cumin           644.9               ≤1000      Y

  8/11/2017         Org. Coriander       603.5               <1000      Y

  10/11/2016        Oregano              570.4               <1000      Y

  7/14/2017         Org. Cumin           231.2               ≤1000      y

  5/31/2017         Cinnamon             203.9               ≤1000      Y

  3/30/2017         Cumin                177.7               ≤1000      Y

  11/3/2017         Org. Cumin           167.7               ≤1000      Y

  12/5/2017         Org. Cinnamon        126.2               ≤1000      Y

  11/29/2017        Alpha Amylase        114.5               <300       Y

  9/19/2018         Amylase              108.8               <300       Y

  7/11/2017         Org. Lemon           102                 ≤160       Y

  7/8/2019          Org. Cinnamon        100                 ≤1000      Y

  7/12/2019         Org. Cinnamon        100                 ≤1000      Y

  10/12/2017        Amylase              95.8                <300       Y

  4/26/2018         Amylase              91                  <300       Y

  4/12/2017         Turmeric             76.3                ≤1000      Y

  8/27/2018         Sunflower Lecithin   71.6                ≤100       Y

  8/3/2017          Org. Lemon           63.7                ≤160       Y




         60
              Id.




                                                24
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 26 of 60 PageID #: 91




  4/11/2018     Org. Cinnamon        59             ≤1000    Y

  11/2/2018     S. Potato            55.3           ≤15      Y

  4/21/2017     Sunflower Lecithin   54.9           ≤100     Y

  8/15/2018     Quinoa Flour         51.6           <75      Y

  11/2/2018     S. Potato            50.1           ≤15      Y

  10/25/2016    Lemon                47.5           ≤160     Y

  1/14/2019     Enzyme               47.3           <300     Y

  5/31/2018     Prune Puree          41.5           ≤40      Y - ER

  11/6/2018     S. Potato            40.3           ≤15      Y

  9/29/2017     Org. Turmeric        39.3           ≤1000    Y

  9/13/2019     Org. Cinnamon        37.8           ≤1000    Y

  8/11/2017     Org. Cinnamon        36.7           ≤1000    y

  11/6/2018     S. Potato            35.2           ≤15      Y

  11/2/2018     S. Potato            34.9           ≤15      Y

  10/10/2018    Dehydrated Potato    32.4           <75      Y - ER

  8/2/2018      Mango                32.3           ≤20      Y

  11/2/2018     S. Potato            31.8           ≤15      Y

  6/11/2018     Sunflower Lecithin   31.7           ≤100     Y

  8/6/2018      Prune                31.1           ≤40

  8/20/2019     Sebamyl 100          30.6           <300     Y

  3/19/2018     Org. Prune           30             ≤40      Y

  9/20/2016     Apricot              28             ≤20      Y - ER

  2/13/2019     Org. Prune           27.9           ≤40      Y - ER




                                            25
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 27 of 60 PageID #: 92




  6/7/2019             Enzyme                      26.3                      <300            Y

  6/19/2018            Org. Quinoa Flour           25.3                      <75             Y - ER

  2/6/2017             Vitamin Mix                 24.6                      <10             Y

  9/28/2017            Org. Quinoa Seeds           24.2                      <75             Y

  9/28/2017            Org. Quinoa Seeds           24.2                      <75             Y

  2/1/2019             Blueberry                   22.7                      <25             Y

  11/6/2018            S. Potato                   22                        ≤15             Y

  3/18/2019            Org. Pears                  21.7                      <10

  6/14/2019            Sunflower Lecithin          21                        ≤100            Y

  3/20/2018            Carrots                     20                        <25             Y - ER

  3/20/2018            Carrots                     20                        <25             Y - ER

  3/19/2018            Carrots                     20                        <25             Y - ER

  3/19/2018            Carrots                     20                        <25             Y - ER

  3/16/2017            Sunflower Lecithin          20                        ≤100            Y

  3/1/2019             Org. Cinnamon               20                        ≤1000           Y


         3.       Hain (Earth’s Best Organic) used ingredients containing as much as 352 ppb
                  lead; Hain consistently used baby food ingredients with high lead content,
                  including 88 ingredients that tested over 20 ppb lead and six ingredients that
                  tested over 200 ppb lead.

        Hain used an ingredient called vitamin pre-mix in its baby food that contained as much as
 352 ppb lead. 61




           61
              Hain, Raw Material Pre-Shipment Test Data History (Dec. 11, 2019) (online at
 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/3_0.pdf).




                                                          26
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 28 of 60 PageID #: 93




 Hain’s Raw Material Pre-Shipment Test Data History (Excerpted Entry) 62




         Hain used six ingredients that tested above 200 ppb lead. Hain used 88 ingredients with
 lead levels at or over 20 ppb—the EU’s standard for lead in infant formula. Hain accepted 115
 ingredients that registered at or over 15 ppb—EPA’s action level for drinking water. And at
 least 27% of Hain ingredients tested at or over 5 ppb lead, FDA’s standard for lead in bottled
 water. None of the test results showed an ingredient below 1 ppb lead, which should be the
 upper limit for lead content according to the health experts at Consumer Reports, the
 Environmental Defense Fund, and the American Academy of Pediatrics.

 Hain’s Raw Material Pre-Shipment Test Data History (Excepted Entries for Ingredients
 Above 200 ppb Lead) 63




         4.         Gerber used ingredients that tested as high as 48 ppb lead; and routinely
                    accepted ingredients containing over 20 ppb lead.

        Gerber produced limited lead testing results. The results for its sweet potatoes and juices
 demonstrated its willingness to use ingredients that contained dangerous lead levels. Gerber
 used an ingredient, conventional sweet potatoes, with 48 ppb lead. Gerber also used twelve other
 batches of sweet potato that tested over 20 ppb for lead, the EU’s lenient upper standard. 64




         62
              Id.
         63
              Id.
           64
              Gerber, Gerber Products Company Test Results (Dec. 9, 2019) (online at
 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/5_0.pdf).




                                                         27
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 29 of 60 PageID #: 94




 Gerber Products Company Test Results (Excerpted Entries) 65

  Year                    Ingredient                                     Lead Level (ppb)
  2017                    Conventional                                   48
  2017                    Organic                                        35
  2017                    Organic                                        34
  2017                    Organic                                        34
  2018                    Conventional                                   34
  2019                    Conventional                                   34
  2019                    Conventional                                   34
  2018                    Organic                                        25
  2019                    Organic                                        25
  2018                    Organic                                        22
  2018                    Organic                                        22
  2018                    Organic                                        21
  2019                    Conventional                                   21

         The average amount of lead in Gerber’s tested juice concentrates was 11.2 ppb—more
 than FDA’s limit for lead in bottled water. Over 83% of the juice concentrates tested showed
 greater than 1 ppb lead, which is Consumer Reports’ recommended limit for fruit juices.

 Gerber Products Company Test Results (Excerpted Entries) 66




         65
              Id.
         66
              Id.




                                               28
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 30 of 60 PageID #: 95




         C.       Cadmium

         Outside the context of baby food, some regulation has taken action against cadmium. For
 example, EPA has a limit of 5 ppb in drinking water, and FDA has set a limit of 5 ppb in bottled
 water. 67 These standards approach WHO’s 3 ppb limit for cadmium in drinking water. 68

          Groups like Healthy Babies Bright Futures have set a goal of no measurable amount of
 cadmium in baby food. 69 Consumer Reports has called for a limit of 1 ppb cadmium in fruit
 juices. 70 And the EU has set a limit ranging from 5–20 ppb cadmium for infant formula.

        The Subcommittee found that baby food manufacturers sold many products with much
 higher cadmium content.

 Proposed and Existing Cadmium Standards

  Group or Agency             Standard
  Consumer Reports            1 ppb in all fruit juices
  World Health                3 ppb for drinking water
  Organization
  EPA                         5 ppb for drinking water
  FDA                         5 ppb for drinking water
  European Union (EU)         5-20 ppb for infant formulae

         1.       Beech-Nut used ingredients in its baby food containing up to 344.55 ppb
                  cadmium; 105 Beech-Nut ingredients tested over 20 ppb cadmium.

       Beech-Nut used twenty ingredients registering over 100 ppb cadmium, including
 cinnamon containing 344.5 ppb cadmium. 71 That is more than 17 times higher than the EU’s lax



         67
            Environmental Protection Agency, Ground Water and Drinking Water (online at www.epa.gov/ground-
 water-and-drinking-water/national-primary-drinking-water-regulations) (accessed Jan. 26, 2021); 21 C.F.R. § 165
 (2019) (online at www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfcfr/cfrsearch.cfm?fr=165.110).
       68
          World Health Organization, Cadmium in Drinking-Water (2011) (online at
 www.who.int/water_sanitation_health/water-quality/guidelines/chemicals/cadmium.pdf?ua=1).
         69
             Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent
 of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead (Oct. 2019)
 (online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
 10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).
         70
             Consumer Reports, Consumer Reports Letter To FDA On Reducing Heavy Elements Like Arsenic, Lead,
 and Cadmium in Fruit Juices (Jan. 30, 2019) (online at https://advocacy.consumerreports.org/research/consumer-
 reports-letter-to-fda-on-reducing-heavy-elements-like-arsenic-lead-and-cadmium-in-fruit-juices/); European Union,
 Setting Maximum Levels for Certain Contaminants in Foodstuffs (Dec. 19, 2006) (online at https://eur-
 lex.europa.eu/legal-content/EN/TXT/?uri=CELEX:02006R1881-20150521).
          71
             Beech-Nut, Raw Material Heavy Metal Testing (Dec. 6, 2019) (online at
 http://oversight.house.gov/sites/democrats.oversight.house.gov/files/4.xlsx).




                                                        29
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 31 of 60 PageID #: 96




 upper limit on cadmium in baby food. At least 105 ingredients that Beech-Nut tested and used in
 baby foods registered at or over 20 ppb cadmium—the EU’s lax infant formula upper limit. 72

 Beech-Nut’s Raw Materials Heavy Metal Testing (Excerpted Entries) 73

  Date                     Commodity                    Cadmium              Spec.           Acceptance
                                                        Result (ppb)                         (Y/N)
  10/19/2016               Cinnamon                     344.50               ≤1000           Y
  4/11/2018                Org. Cinnamon                225.10               ≤1000           Y
  5/31/2017                Cinnamon                     194.30               ≤1000           Y
  6/8/2018                 Org. Garlic                  186.00               ≤1000           Y
  8/11/2017                Org.Cinnamon                 178.20               ≤1000           y
  10/11/2016               Oregano                      176.50               <1000           Y
  12/5/2017                Org. Cinnamon                163.40               ≤1000           Y
  11/29/2017               Dehydrated Potato            148.40               <90             Y - ER
  10/10/2018               Dehydrated Potato            146.00               <90             Y
  10/10/2018               Dehydrated Potato            143.50               <90             Y - ER
  7/10/2019                Spinach Puree                143.00               <180            Y
  7/2/2018                 Fresh Spinach                142.30               <180            Y
  7/8/2019                 Org. Cinnamon                140.00               ≤1000           Y
  7/12/2019                Org. Cinnamon                140.00               ≤1000           Y
  3/1/2019                 Org. Cinnamon                120.00               ≤1000           Y
  11/29/2017               Dehydrated Potato            119.60               <90             Y - ER
  9/13/2019                Org. Cinnamon                117.30               ≤1000           Y
  7/15/2019                Spinach                      117.00               <180            Y
  7/15/2019                Spinach                      101.00               <180            Y
  7/15/2019                Spinach                      101.00               <180            Y

         2.         Hain (Earth’s Best Organic) used ingredients in its baby food containing up
                    to 260 ppb cadmium; 102 Hain ingredients tested over 20 ppb cadmium.

         Hain used 14 ingredients that contained more than 100 ppb cadmium, including barley
 flour that registered at 260 ppb cadmium. 74 That is thirteen times the EU’s lax upper limit on
 cadmium in baby food. Hain tested and used 102 ingredients that registered at or above 20 ppb
 cadmium—the EU’s lax upper limit.




         72
              Id.
         73
              Id.
           74
              Hain, Raw Material Pre-Shipment Test Data History (Dec. 11, 2019) (online at
 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/3_0.pdf).




                                                         30
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 32 of 60 PageID #: 97




 Hain’s Raw Material Pre-Shipment Test Data History (Excerpted Entries) 75

  Lab Results           Products Description               Status            Cadmium               Cadmium
  Date                                                                       Spec. limit           Result (ppb)
                                                                             (ppb)
  Jan/19/2018           Org Barley Flour                   Accepted          100                   260
  Jan/22/2018           IQF Org Chopped Broccoli           Accepted          100                   250
  Jan/23/2018           Org Date Paste                     Accepted          100                   220
  Nov/3/2017            Org Cinnamon Powder                Accepted          100                   200
  Aug/21/2017           Org Brown Flax Milled              Accepted          100                   190
  Jan/22/2018           Org Date Paste                     Accepted          100                   190
  Jan/18/2018           Org Yellow Papaya Puree            Accepted          100                   170
  Jan/19/2018           Org Whole Wheat Fine               Accepted          100                   160
                        Flour
  Aug/17/2017           Org Red Lentils                    Accepted          100                   130
  Jan/15/2018           Org Oat Flakes                     Accepted          100                   130
  Jun/13/2018           Org Brown Flax Milled              Accepted          100                   121
  Jan/12/2018           Org Barley Flour                   Accepted          100                   110
  Jun/25/2018           Org Oat Flour                      Accepted          100                   102
  Feb/19/2019           Org Cinnamon Powder                Deviation         100                   102
                                                           Approved

         3.         Sixty-five percent of Nurture (HappyBABY) finished baby food products
                    contained more than 5 ppb cadmium, the EPA’s limit for drinking water.

          Nurture sold multi-grain cereal with 49 ppb cadmium. Nurture sold another 125 products
 that tested over 5 ppb, which is the EPA’s limit for drinking water. 76

 Nurture’s Heavy Metal Test Results for Baby Food Products (Excerpted Entries) 77




         75
              Id.
         76
             Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
 http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).
         77
              Id.




                                                        31
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 33 of 60 PageID #: 98




         4.         Gerber used carrots containing as much as 87 ppb cadmium; 75% of
                    Gerber’s carrots contain cadmium in excess of 5 ppb.

        Gerber does not test all its ingredients for cadmium. Of those it does test, it accepts
 ingredients with high levels of cadmium. Gerber used multiple batches of carrots containing as
 much as 87 ppb cadmium, and 75% of the carrots Gerber used had more than 5 ppb cadmium—
 the EPA’s drinking water standard. 78

 Gerber Products Company Test Results (Excerpted Entries) 79




         D.         Mercury

         Outside the context of baby food, some regulation has taken action against mercury.
 EPA, for example, has capped mercury in drinking water at 2 ppb. 80 Consumer advocates urge
 even stricter standards for baby food. For example, Health Babies Bright Futures has called for a
 goal of no measurable amount of mercury in baby food. 81

         1.         Nurture (HappyBABY) sold finished baby food products containing as much
                    as 10 ppb mercury.

         Nurture sold a finished baby food product that contained 10 ppb mercury, and two others
 that contained 9.8 and 7.3 ppb. A level of 10 ppb is five times more than the EPA’s 2 ppb
 standard for drinking water. In total, Nurture sold 56 products that contained over 2 ppb
 mercury. 82




         78
             Gerber, Gerber Products Company Test Results (Dec. 9, 2019) (online at
 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/5_0.pdf).
         79
              Id.
         80
           Environmental Protection Agency, Ground Water and Drinking Water (online at www.epa.gov/ground-
 water-and-drinking-water/national-primary-drinking-water-regulations) (accessed Jan. 26, 2021).
          81
             Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent
 of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead (Oct. 2019)
 (online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
 10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).
          82
             Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
 http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).




                                                        32
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 34 of 60 PageID #: 99




 Nurture’s Heavy Metal Test Results for Baby Food Products (Excerpted Entries) 83




         2.         Beech-Nut and Hain (Earth’s Best Organic) did not even test for mercury in
                    baby food; Gerber barely tests for it.

        From the documents produced to this Subcommittee, it appears that neither Beech-Nut
 nor Hain tests their ingredients or their finished products for mercury.

       Gerber only tests certain ingredients for mercury. Of the test results they presented to the
 Subcommittee, they only tested carrots, sweet potatoes, and lemon juice concentrate.

 III.    INDUSTRY SELF-REGULATION FAILS TO PROTECT CONSUMERS: NURTURE,
         BEECH-NUT, HAIN, AND GERBER SET THEIR OWN DANGEROUSLY HIGH
         INTERNAL STANDARDS FOR TOXIC HEAVY METAL LEVELS AND ROUTINELY
         IGNORED THEM TO SELL PRODUCTS WITH HIGHER HEAVY METAL LEVELS.

         Baby food manufacturers are free to set their own internal standards for toxic heavy metal
 content of their products. They have set those standards at dangerously high levels and have
 often sold foods that exceed even those levels.

         A.         Nurture (HappyBABY) sets high internal standards and regularly exceeds
                    them. Nurture admits that its toxic heavy metal testing is not for safety—it
                    sells all products tested, regardless of its toxic heavy metal content. FDA has
                    finalized only one standard—100 ppb inorganic arsenic in infant rice
                    cereal—Nurture has ignored it, setting its internal standard for that product
                    at 115 ppb.

         Nurture created internal standards but did not follow them. Nurture describes these
 standards as “goal thresholds” that “are not used to make product disposition decisions and are
 not a pre-condition to product release.” 84 Instead, its testing regime is limited to monitoring the
 supply chain. Nurture’s thresholds are not actually used to prevent products that contain high
 levels of toxic heavy metals from being sold. 85


         83
              Id.
         84
             Letter from Nurture, Inc. to Chairman Raja Krishnamoorthi, Subcommittee on Economic and Consumer
 Policy, Committee on Oversight and Reform (Dec. 18, 2019) (online at
 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/10.pdf).
         85
              Id.




                                                      33
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 35 of 60 PageID #: 100




         Nurture does not even claim to be testing for safety—it made clear in its letter response to
 this Subcommittee that all products will be sold regardless of testing result: “our heavy metal
 testing is performed as part of our monitoring program and not as a condition of product
 release, all of the products that were tested were sold into commerce.” 86

        Nurture sells the products it tests, regardless of their toxic heavy metal content. In total,
 Nurture tested 113 final products and sold every product tested, regardless of how much
 inorganic arsenic or lead the product contained, and regardless of whether those metals exceeded
 its own internal standards.

       As a result of this policy of not testing for safety, Nurture released products containing as
 much as 641 ppb lead and 180 ppb inorganic arsenic. 87

         Nurture sold 29 products that were above its internal arsenic limit of 100 ppb, including
 Apple & Broccoli Puffs that contained 180 ppb inorganic arsenic. Nurture’s standards “are not
 used to make product disposition decisions and are not a pre-condition to product release.”
 Instead, their testing regime is limited to monitoring the supply chain. 88

 Nurture’s Heavy Metal Test Results for Baby Food Products (Excerpted Entries) 89




         86
              Id.
         87
             Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
 http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).
           88
              Letter from Nurture, Inc. to Chairman Raja Krishnamoorthi, Subcommittee on Economic and Consumer
 Policy, Committee on Oversight and Reform (Dec. 18, 2019) (online at
 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/10.pdf).
          89
             Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
 http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).




                                                        34
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 36 of 60 PageID #: 101




         Further, Nurture appears to have misled the Subcommittee about its testing standards. As
 seen from Nurture’s goal thresholds pictured below, Nurture conveyed to the Subcommittee that
 after January of 2019, it had a goal threshold of 50 ppb for lead in all of its baby food products—
 infant formula, cereals, and wet foods. 90 However, in the test results that Nurture provided to
 this Subcommittee, it was still using 100 ppb as an internal guideline after January 2019.

         This image is from Nurture’s December 18, 2019, response to the Subcommittee, stating
 that after January of 2019, its lead threshold was 50 ppb in all baby food products: 91




         However, the chart below appears to show that after the date Nurture claims to have
 moved to a 50 ppb lead standard—January 2019—Nurture was still using a “Goal Threshold” of
 100 ppb for 53 baby food products. The fact that Nurture appears to have continued using a
 higher standard up to nine months after it claimed to the Subcommittee to have lowered the
 threshold casts serious doubt on Nurture’s candor in this matter.

 Nurture’s Heavy Metal Test Results for Baby Food Products (Excerpted Entries) 92



         90
             Letter from Nurture, Inc. to Chairman Raja Krishnamoorthi, Subcommittee on Economic and Consumer
 Policy, Committee on Oversight and Reform (Dec. 18, 2019) (online at
 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/10.pdf).
         91
              Id.
          92
             Nurture, Heavy Metal Test Results for Baby Food Products (Dec. 18, 2019) (online at
 http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).




                                                        35
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 37 of 60 PageID #: 102




  Product Name                          Parameter Goal        Result   Unit Date of
                                                  Threshold                 Test
                                                                            Report
  Blueberry Beet Rice Cakes             Lead        100       <4.0     ppb   10/14/19
  Stage 3 Root Vegetable and Turkey     Lead        100       <4.0     ppb   10/11/19
  Apple & Broccoli Puffs                Lead        100       5.8      ppb   10/10/19
  Apple Cinnamon Oat Jar                Lead        100       <4.0     ppb   10/09/19
  Apple Spinach Jar                     Lead        100       <4.0     ppb   10/09/19
  Kale & Spinach Puffs                  Lead        100       9.7      ppb   10/09/19
  Apple Mango Beet                      Lead        100       <4.0     ppb   08/22/19
  Pear Prune Jar                        Lead        100       <4.0     ppb   08/22/19
  Apple Spinach Pea & Kiwi              Lead        100       43       ppb   08/22/19
  Pea Spinach Teether                   Lead        100       18       ppb   08/16/19
  Strawberry Yogis                      Lead        100       <4.0     ppb   08/13/19
  Sweet Potato & Carrot Puffs           Lead        100       7.7      ppb   07/25/19
  Banana & Pumpkin Puffs                Lead        100       6.2      ppb   07/25/19
  Apples Blueberries & Oats             Lead        100       <4.0     ppb   07/24/19
  CC Oats & Quinoa Cereal               Lead        100       <4.0     ppb   07/24/19
  Green Beans Jar                       Lead        100       <4.0     ppb   07/24/19
  Pears Mangoes & Spinach               Lead        100       <4.0     ppb   07/24/19
  Carrots                               Lead        100       <4.0     ppb   07/20/19
  Pea Spinach Teether                   Lead        100       23       ppb   07/11/19
  Apple & Broccoli Puffs                Lead        100       11       ppb   07/11/19
  Kale & Spinach Puffs                  Lead        100       11       ppb   07/11/19
  Mangoes                               Lead        100       <4.0     ppb   07/03/19
  Sweet Potatoes Jar                    Lead        100       <4.0     ppb   07/03/19
  CC Oats & Quinoa Cereal               Lead        100       <4.0     ppb   07/02/19
  Harvest Vegetables & Chicken          Lead        100       <4.0     ppb   07/02/19
  Apple Rice Cakes                      Lead        100       7.2      ppb   07/02/19
  Blueberry Purple Carrot Greek Yogis   Lead        100       4.3      ppb   07/02/19
  Apple & Broccoli Puffs                Lead        100       9.9      ppb   05/30/19
  Strawberry & Beet Puffs               Lead        100       10       ppb   05/22/19
  Apples & Spinach                      Lead        100       <4.0     ppb   05/15/19
  Clearly Crafted Apple Guava Beet      Lead        100       <4.0     ppb   05/10/19
  Sweet Potato Jar                      Lead        100       <4.0     ppb   05/10/19
  Banana & Pumpkin Puffs                Lead        100       13       ppb   04/24/19
  Sweet Potato & Carrot Puffs           Lead        100       7.7      ppb   04/24/19
  Apple Pumpkin Carrots                 Lead        100       <4.0     ppb   04/12/19
  Pea Spinach Teether                   Lead        100       23       ppb   04/12/19
  Multi-Grain Cereal Canister           Lead        100       5.2      ppb   04/12/19
  Carrots                               Lead        100       <4.0     ppb   04/11/19
  Sweet Potato Jar                      Lead        100       <4.0     ppb   04/11/19
  Apple Spinach Pea & Kiwi              Lead        100       34       ppb   03/29/19
  Strawberry & Beet Puffs               Lead        100       7.8      ppb   03/21/19



                                               36
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 38 of 60 PageID #: 103




  Banana & Pumpkin Puffs                        Lead            100              5.5      ppb     03/21/19
  CC Oatmeal Cereal                             Lead            100              <4.0     ppb     03/18/19
  Carrots & Peas                                Lead            100              <4.0     ppb     03/13/19
  CC Prunes                                     Lead            100              <4.0     ppb     03/13/19
  Pears & Kale Jar                              Lead            100              <4.0     ppb     03/13/19
  Vegetable & Beef Medley                       Lead            100              <4.0     ppb     03/07/19
  Banana Sweet Potato Teether                   Lead            100              12       ppb     02/19/19
  Banana & Pumpkin Puffs                        Lead            100              11       ppb     02/19/19
  Blueberry Purple Carrot Teether               Lead            100              10       ppb     02/19/19
  Mangoes                                       Lead            100              <4.0     ppb     02/13/19
  Apple Mango Beet                              Lead            100              <4.0     ppb     02/12/19
  Strawberry Banana Greek Yogis                 Lead            100              <4.0     ppb     02/12/19

         Nurture has also ignored the only final standard that FDA has set. FDA set a 100 ppb
 inorganic arsenic limit for infant rice cereal. Rather than comply with that limit, Nurture set its
 internal standards 15% higher, at 115 ppb inorganic arsenic. 93

 Excerpt of December 18, 2019, Letter from Nurture, Inc. to Chairman Raja Krishnamoorthi 94




         B.         Beech-Nut set internal arsenic and cadmium standards at 3,000 ppb in
                    dangerous additives, such as vitamin mix, and 5,000 ppb lead for certain
                    ingredients like BAN 800. These standards are the highest of any responding
                    manufacturer.

        Beech-Nut has set an internal specification limit (listed in the chart below as “spec.”) of
 3,000 ppb inorganic arsenic for certain ingredients, including vitamin mix. 95 As a result of

         93
             Letter from Nurture, Inc. to Chairman Raja Krishnamoorthi, Subcommittee on Economic and Consumer
 Policy, Committee on Oversight and Reform (Dec. 18, 2019) (online at
 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/10.pdf).
         94
              Id.
          95
             Beech-Nut, Raw Material Heavy Metal Testing (Dec. 6, 2019) (online at
 http://oversight.house.gov/sites/democrats.oversight.house.gov/files/4.xlsx).




                                                        37
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 39 of 60 PageID #: 104




 adopting this high internal standard, Beech-Nut has used ingredients containing 710.9, 465.2,
 and 401.4 ppb arsenic. 96 Beech-Nut also set internal guidelines of 3,000 ppb for cadmium and
 5,000 ppb for lead for certain ingredients. 97 These far surpass any existing regulatory standard in
 existence and toxic heavy metal levels for any other baby food manufacturer that responded to
 the Subcommittee’s inquiry.

 Beech-Nut’s Raw Materials Heavy Metal Testing (Excerpted Entries) 98




        Beech-Nut sold eleven products that surpassed its own internal cadmium limits. By
 doing so, Beech-Nut accepted dehydrated potato containing 119.6, 143.5, and 148.4 ppb
 cadmium, far surpassing its own internal limit of 90 ppb for that ingredient. 99




        96
             Id.
        97
             Id.
        98
             Id.
        99
             Id.




                                                 38
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 40 of 60 PageID #: 105




 Beech-Nut’s Raw Materials Heavy Metal Testing (Excerpted Entries) 100




          Beech-Nut’s explanation of why it accepted products over its own internal limits was that
 it did so “rarely” and the ingredients were “generally restricted to a 20% variance of BNN’s
 allowable limits….” 101 However, as the cadmium examples show, Beech-Nut accepted certain
 ingredients in spite of their own testing results which showed that they contained over 20% more
 cadmium than their already-high internal limit. Beech-Nut’s internal limit for cadmium in
 dehydrated potato appears to be 90 ppb. A 20% variance would permit Beech-Nut to accept
 dehydrated potato containing up to 108 ppb cadmium. Nevertheless, Beech-Nut accepted three
 shipments of dehydrated potato containing cadmium in excess of its 20% variance allowance. 102
 Beech-Nut did not offer any explanation.

         C.          Hain (Earth’s Best Organic) set an internal standard of 200 ppb for arsenic,
                     lead, and cadmium in some of its ingredients. Hain justified deviations above
                     its ingredient testing standards based on “theoretical calculations,” even
                     after Hain admitted to FDA that its testing underestimated final product
                     toxic heavy metal levels.

         Hain set an internal standard of 200 ppb arsenic for 12 ingredients, most of which were
 different kinds of flours. By setting this high internal standard, Hain justified accepting wheat
 flour and rice that contained 200 and 150 ppb arsenic. 103



         100
               Id.
         101
             Letter from the President and Chief Executive Officer of Beech-Nut Nutrition Company to Chairman
 Raja Krishnamoorthi, Subcommittee on Economic and Consumer Policy, Committee on Oversight and Reform
 (Dec. 6, 2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/6_0.pdf).
         102
              Beech-Nut, Raw Material Heavy Metal Testing (Dec. 6, 2019) (online at
 http://oversight.house.gov/sites/democrats.oversight.house.gov/files/4.xlsx).
           103
               Hain, Raw Material Pre-Shipment Test Data History (Dec. 11, 2019) (online at
 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/3_0.pdf).




                                                         39
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 41 of 60 PageID #: 106




 Hain’s Raw Material Pre-Shipment Test Data History (Excerpted Entries) 104

  Lab Results         Product Description          Status         Arsenic Spec     Arsenic
  Date                                                            Limit (ppb)      Result (ppb)
  Aug/3/2017          Org Kamut Flour              Accepted       200              <100
  Aug/3/2017          Org Spelt Flour              Accepted       200              <100
  Jul/6/2017          Org Yellow Split Pea         Accepted       200              <100
                      Powder
  Jul/5/2017          Org Quinoa Flour             Accepted       200              <100
  May/26/2017         Org Soft White Wheat         Accepted       200              <100
                      Flour
  Aug/1/2017          Org Fiber Oat                Accepted       200              <100

  Sep/25/2017         Org Quinoa Flour             Accepted       200              <100
  Sep/12/2017         Org Spelt Flour              Accepted       200              <100

  Aug/4/2017          Org Spelt Flour              Accepted       200              <100

  Jul/19/2017         Org Green Lentil Flour       Accepted       200              <100

  Sep/29/2017         Org Soft White Wheat         Accepted       200              200
                      Flour
  Jul/13/2017         Medium Grain Whole           Accepted       200              150
                      Rice

         Similarly, Hain set an internal limit of 200 ppb for lead in five ingredients—forty times
 higher than FDA’s guidance for bottled water. By doing so, Hain justified accepting lentil flour
 with 110 ppb lead and quinoa flour with 120 ppb lead. These surpass every existing regulatory
 standard for lead. 105

 Hain’s Raw Material Pre-Shipment Test Data History (Excerpted Entries) 106




        104
              Id.
        105
              Id.
        106
              Id.




                                                40
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 42 of 60 PageID #: 107




         Hain used four products that surpassed its internal toxic heavy metal limits. For example,
 it accepted cinnamon that contained 102 ppb cadmium, vitamin pre-mix that had 223 ppb arsenic
 and 353 ppb lead, and two rice flours that had 134 and 309 ppb arsenic. 107

 Hain’s Raw Material Pre-Shipment Test Data History (Excerpted Entries) 108




        Hain justified these variations by claiming that the “theoretical” final goods will not
 surpass its internal limits. For example, Hain became aware that the vitamin pre-mix contained
 223 ppb arsenic and 352 ppb lead. 109

 Hain Deviation Report, Vitamin Premix (Nov. 26, 2019) 110




          Despite having dangerously high levels of toxic heavy metals, Hain approved the use of
 this vitamin pre-mix based on a “theoretical” calculation of toxic heavy metals in the final
 good. 111


         107
               Id.
         108
               Id.
         109
              Hain, Deviation Report, Vitamin Premix (Nov. 26, 2019) (online at
 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/11_Redacted.pdf).
         110
               Id.
         111
               Id.




                                                         41
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 43 of 60 PageID #: 108




 Hain Deviation Report, Vitamin Premix (Nov. 26, 2019) 112




         To calculate the estimated quantity of lead and arsenic in the finished good, Hain
 considered the percentage of rice flour and vitamin pre-mix in the finished goods, and their
 projected amounts of arsenic and lead. Ultimately, Hain predicted that the finished good would
 have roughly 85 ppb arsenic and 25 ppb lead. 113

 Hain Deviation Report, Vitamin Premix (Nov. 26, 2019) 114




         However, it is not clear that Hain ever tested the finished good. Hain appears to have
 used this vitamin pre-mix with dangerously high levels of toxic heavy metals without ever
 confirming the finished good was actually safe to consume.

        Hain made this decision four months after it had made a secret presentation to FDA
 admitting that heavily tainted vitamin premix caused dangerous levels of arsenic in its finished


        112
              Id.
        113
              Id.
        114
              Id.




                                                 42
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 44 of 60 PageID #: 109




 products, which initially went undetected because Hain did not test its finished products. 115 Hain
 made no effort to correct the problem. Note: Full discussion of Hain’s secret presentation to
 FDA appears in Section V., Parts D. and E., below.

 IV.     WALMART, SPROUT ORGANIC FOODS, AND CAMPBELL REFUSED TO
         COOPERATE WITH THE SUBCOMMITTEE’S INVESTIGATION

         Nurture, Beech-Nut, Hain, and Gerber cooperated with the Subcommittee’s investigation,
 despite the fact that doing so exposed their reckless disregard for the health of babies. With that
 in mind, the Subcommittee questions why Walmart (Parent’s Choice), Sprout Organic Foods,
 and Campbell (Plum Organics) would refuse to comply with the investigation. None of them
 produced testing results or specific testing standards and Sprout never even responded to the
 Subcommittee’s repeated inquiries. The Subcommittee is greatly concerned that these
 companies might be obscuring the presence of even higher levels of toxic heavy metals in their
 baby food products than their competitors’ products.

         A.       Walmart (Parent’s Choice Brand)

         Walmart refused to produce any documents showing its internal testing policies, its
 testing results, or how Walmart treats ingredients and/or products that surpass any internal
 standards.

        Walmart’s evasion is concerning, as even limited independent testing has revealed the
 presence of toxic heavy metals in its baby food.

 Data from Healthy Babies Bright Futures Report: What’s in My Baby’s Food? 116




          115
              Hain, PowerPoint Presentation to Food and Drug Administration: FDA Testing Result Investigation
 (Aug. 1, 2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2.pdf).
         116
             Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent
 of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead (Oct. 2019)
 (online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
 10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).




                                                       43
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 45 of 60 PageID #: 110




 Walmart (Parent’s Choice) Baby Food that Tested High in Toxic Heavy Metals 117




         B.          Campbell (Plum Organics Brand)

        Campbell refused to produce its testing standards and specific testing results to the
 Subcommittee. Campbell has hidden its policies and the actual level of toxic heavy metals in its
 products.

         Instead of producing any substantive information, Campbell provided a spreadsheet self-
 declaring that every one of its products “meets criteria.” 118 Campbell declined to state what
 those criteria are.

 Campbell’s Product Heavy Metal Test Results (Excerpted Entries) 119




         117
           Walmart, Parent’s Choice Organic Strawberry Rice Rusks (online at www.walmart.com/ip/Parent-s-
 Choice-Organic-Baby-Rusks-Strawberry-Flavored/171533478) (accessed on Jan. 26, 2021).
         118
              Campbell, Product Heavy Metal Test Results (Dec. 11, 2019) (online at
 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/12.pdf).
         119
               Id.




                                                        44
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 46 of 60 PageID #: 111




        Campbell’s testing summary hides more than it reveals, since it does not show the levels
 of heavy metals that the testing found or the levels of heavy metals that would “meet criteria.”

         The Subcommittee was disturbed that, for mercury, which is a powerful neurotoxin,
 Campbell notes with asterisks that it has no criterion whatsoever, stating: “No specific threshold
 established because no high-risk ingredients are used.” 120 However, despite Campbell having no
 mercury threshold, Campbell still marked every food as “meets criteria” for mercury. 121 This
 misleading framing—of meeting criteria that do not exist—raises questions about what
 Campbell’s other thresholds actually are, and whether they exist.

        Campbell’s evasion is concerning, as even limited independent testing has revealed the
 presence of toxic heavy metals in its baby food.

 Data from Healthy Babies Bright Futures Report: What’s in My Baby’s Food? 122




         120
               Id.
         121
               Id.
         122
             Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent
 of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead (Oct. 2019)
 (online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
 10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).




                                                       45
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 47 of 60 PageID #: 112




 Plum Organics’ Foods That Tested High in Toxic Heavy Metals 123




         C.       Sprout Organic Foods

         Sprout Organic Foods did not respond to the Subcommittee at all. Despite numerous
 emails to executives and its general information email address, as well as numerous attempts to
 reach the Sprout central office by telephone, Sprout never responded or made contact with the
 Subcommittee.

         Sprout Organic Foods was acquired by North Castle Partners, a Greenwich, Connecticut
 private equity firm, in 2015. North Castle Partners also owns such well-known brands as Curves
 International/Jenny Craig, Palladio Beauty Group, Mineral Fusion, Red Door Spas, Performance
 Bicycles, Octane Fitness, Ibex Outdoor Clothing, and Doctor's Best. 124

         Whether due to evasion or negligence, Sprout’s failure to respond raises serious concerns
 about the presence of toxic heavy metals in its baby foods, as even limited independent testing
 has revealed the presence of toxic heavy metals in its products.



         123
            Plum Organics, Little Teethers, Banana with Pumpkin (online at
 www.plumorganics.com/products/banana-with-pumpkin-wafers/) (accessed Jan. 26, 2021); Plum Organics, Mighty
 Morning Bar, Blueberry Lemon (online at www.plumorganics.com/products/blueberry-lemon-bar/) (accessed Jan.
 26, 2021).
         124
             North Castle Partners, Press Release: North Castle Partners Invests in Sprout Organic Foods, Inc.
 (June 29, 2015) (online at www.northcastlepartners.com/wp-content/uploads/2016/01/North-Castle_Sprout-Press-
 Release.pdf).




                                                       46
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 48 of 60 PageID #: 113




 Data from Healthy Babies Bright Futures Report: What’s in My Baby’s Food? 125




 Sprout Organic Food That Tested High in Toxic Heavy Metals 126




 V.      FDA HAS FAILED TO CONFRONT THE RISKS OF TOXIC HEAVY METALS IN
         BABY FOOD. THE TRUMP ADMINISTRATION IGNORED A SECRET INDUSTRY
         PRESENTATION ABOUT HIGHER AMOUNTS OF TOXIC HEAVY METALS IN
         FINISHED BABY FOODS.

         Despite the well-known risks of harm to babies from toxic heavy metals, FDA has not
 taken adequate steps to decrease their presence in baby foods. FDA has not issued thresholds for
 the vast majority of toxic heavy metals in baby foods and does not require warning labels on any
 baby food products. In the summer of 2019, FDA received a secret presentation from a baby

          125
              Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent
 of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead (Oct. 2019)
 (online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
 10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).
         126
             Sprout Organic Foods, Quinoa Puffs, Apple Kale (online at www.sproutorganicfoods.com/babies/6-
 months-and-up/plant-power-puffs/apple-kale-plant-power-puffs) (accessed Jan. 26, 2021).




                                                       47
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 49 of 60 PageID #: 114




 food manufacturer that revealed that the commercial process of preparing finished baby foods
 increases their levels of toxic heavy metals. For that manufacturer, Hain (HappyBABY), the
 process increased inorganic arsenic levels between 28% and 93%. Yet, FDA took no apparent
 action.

         In May 2017, FDA established the Toxic Elements Working Group with the goal of
 reducing exposure to toxic elements in food, cosmetics, and dietary supplements. FDA claims
 that the Toxic Elements Working Group is focusing on metals “because high levels of exposure
 to those metals are likely to have the most significant impact on public health,” and “can be
 especially harmful to children because of concerns about effects on their neurological
 development.” 127 But the working group has not resulted in new or stronger regulations to
 protect babies from toxic heavy metals in their food.

         A.          Mercury and Cadmium

         FDA has acknowledged the dangers of mercury. Mercury has “no established health
 benefit” and has been “shown to lead to illness, impairment, and in high doses, death.” 128 FDA
 has acknowledged the added risk to babies and children, noting that it is: “paying special
 attention to children because their smaller body sizes and metabolism may make them more
 susceptible to the harmful effects of these metals,” including mercury. 129

         Despite these statements, FDA has taken no action to limit mercury in baby food.
 Instead, FDA has only set mercury standards for wheat, and fish, shellfish, and crustaceans, and
 they are high—1,000 ppb. 130 There are no FDA protections for mercury in baby food.

         The lack of FDA action on mercury standards stands in contrast to other regulators. The
 EPA, for example, set a limit of 2 ppb mercury in drinking water, even after taking into account
 the cost of attainment for industry. 131




         127
             Food and Drug Administration, Metals and Your Food (online at www.fda.gov/food/chemicals-metals-
 pesticides-food/metals-and-your-food) (accessed Jan. 26, 2021); Food and Drug Administration, What FDA Is
 Doing to Protect Consumers from Toxic Metals in Foods (Apr. 20, 2018) (online at
 www.fda.gov/food/conversations-experts-food-topics/what-fda-doing-protect-consumers-toxic-metals-foods).
         128
             Food and Drug Administration, Metals and Your Food (online at www.fda.gov/food/chemicals-metals-
 pesticides-food/metals-and-your-food) (accessed Jan. 26, 2021).
         129
               Id.
         130
             Food and Drug Administration, Guidance for Industry: Action Levels for Poisonous or Deleterious
 Substances in Human Food and Animal Feed (Aug. 2000) (online at www.fda.gov/regulatory-information/search-
 fda-guidance-documents/guidance-industry-action-levels-poisonous-or-deleterious-substances-human-food-and-
 animal-feed).
         131
             Environmental Protection Agency, Ground Water and Drinking Water (online at www.epa.gov/ground-
 water-and-drinking-water/national-primary-drinking-water-regulations) (accessed Jan. 26, 2021).




                                                      48
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 50 of 60 PageID #: 115




         Similarly, FDA has taken no action on cadmium in baby food. FDA has issued only one
 guideline for cadmium, and that is a limit of 5 ppb for bottled water. 132 The EU has instituted a
 limit of 10-15 ppb for infant formula. 133

         B.          Lead

        FDA acknowledges that there is “no identified safe blood lead level” and that lead is
 especially dangerous to children:

         Lead is especially harmful to vulnerable populations, including infants, young
         children, pregnant women and their fetuses, and others with chronic health
         conditions. High levels of lead exposure can seriously harm children’s health and
         development, specifically the brain and nervous system. Neurological effects
         from high levels of lead exposure during early childhood include learning
         disabilities, behavior difficulties, and lowered IQ. Because lead can accumulate
         in the body, even low-level chronic exposure can be hazardous over time. 134

         FDA has taken action on bottled water, limiting lead to 5 ppb. 135 FDA has also taken
 steps toward regulating lead content in products for older children. FDA has released guidance
 recommending a maximum lead level of 100 ppb in candy likely to be consumed by children,
 and 50 ppb in some juices. 136 It is not sound logic to say that water is unsafe to drink if it
 contains over 5 ppb lead, but candy and fruit juice can be ten and twenty times higher than that
 limit.

         Unfortunately, it appears that FDA designed these limits to be protective of industry. In
 its “Supporting Document for Recommended Maximum Level for Lead in Candy,” FDA
 repeatedly emphasizes achievability by industry, as opposed to safety for children:

         •           “FDA believes that sugar-based candy products can be made with lead levels
                     below” [100 ppb].”
         •           “We believe that if milk chocolate manufacturers source their raw materials
                     appropriately, lead levels in their finished products will not exceed [100 ppb]
                     lead.”
         •           “We believe that, if dark chocolate manufacturers source their raw materials
                     appropriately, lead levels in their finished products will not exceed [100 ppb].”



         132
           21 C.F.R. § 165 (2019) (online at
 www.accessdata.fda.gov/scripts/cdrh/cfdocs/cfcfr/cfrsearch.cfm?fr=165.110).
          133
              European Union, Setting Maximum Levels for Certain Contaminants in Foodstuffs (Dec. 19, 2006)
 (online at https://eur-lex.europa.eu/legal-content/EN/TXT/?uri=CELEX:02006R1881-20150521).
         134
           Food and Drug Administration, Lead in Food, Foodwares, and Dietary Supplements (online at
 www.fda.gov/food/metals-and-your-food/lead-food-foodwares-and-dietary-supplements) (accessed Jan. 26, 2021).
         135
               Id.
         136
               Id.




                                                       49
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 51 of 60 PageID #: 116




         •        “[E]ven for high-chili-content candy and powdered snack mix products, we
                  believe that candy with appropriately sourced ingredients will not exceed [100
                  ppb] lead.”
         •        “We believe that if manufacturers source salt to minimize lead levels, finished,
                  high-salt- content powdered snack mix products will not exceed [100 ppb]
                  lead.” 137

         But FDA has failed to regulate lead levels in baby foods. Manufacturers are free to set
 their own limits. Hain, for example, used internal soft limits of 100 and 200 ppb lead for the
 majority of its ingredients.

         FDA has created what it calls an Interim Reference Level (IRL) for lead, but this
 standard does not apply to manufacturers and is unhelpful for parents purchasing baby food. An
 Interim Reference Level is what FDA calls a calculation of “the maximum daily intake for lead
 from food.” 138 Above this limit, a person or baby’s blood level would reach a “point of
 concern.” FDA’s current IRL is 3 µg per day for children. This standard, though perhaps
 helpful to FDA in researching and evaluating how lead affects our nation’s children, is
 unworkable for parents. For this standard to be useful to a parent, they would need to know:

         •        what a µg is (it stands for a microgram);
         •        how much lead is in each product they are serving their baby;
         •        how much lead their child is exposed to through tap water; and
         •        how much lead is in their local environment, such as through lead-based paints.

         Obtaining this information is currently impossible for parents because baby food
 manufacturers do not publicly provide information on the amount of lead in their products.
 Given the information gaps parents face, it would be most appropriate for FDA to promulgate
 clear rules for baby food manufacturers that limit the amount of lead in baby food.

         C.       Arsenic

         In the context of arsenic in baby food, there are only two FDA regulations for specific
 products—an unenforceable draft guidance issued in July 2013, but never finalized,
 recommending an action level of 10 ppb for inorganic arsenic in single-strength (ready to drink)
 apple juice, and an August 2020 final guidance, setting an action level for inorganic arsenic in
 infant rice cereals at 100 ppb. 139


         137
            Food and Drug Administration, Supporting Document for Recommended Maximum Level for Lead in
 Candy Likely to Be Consumed Frequently by Small Children (Nov. 2006) (online at www.fda.gov/food/metals-and-
 your-food/supporting-document-recommended-maximum-level-lead-candy-likely-be-consumed-frequently-small)
 (emphasis added).
         138
           Food and Drug Administration, Lead in Food, Foodwares, and Dietary Supplements (online at
 www.fda.gov/food/metals-and-your-food/lead-food-foodwares-and-dietary-supplements) (accessed Jan. 26, 2021).
         139
             Food and Drug Administration, Draft Guidance for Industry: Action Level for Arsenic in Apple Juice
 (July 2013) (online at www.fda.gov/regulatory-information/search-fda-guidance-documents/draft-guidance-
 industry-action-level-arsenic-apple-juice); Food and Drug Administration, Guidance for Industry: Action Level for



                                                        50
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 52 of 60 PageID #: 117




        The first problem with these standards is that they cover only a small sliver of the foods
 babies eat.

         The second problem is that they are far too lax to be protective of babies. There is no
 established safe level of inorganic arsenic consumption for babies. Arsenic exposure has a
 “significant negative effect on neurodevelopment.” 140 FDA acknowledged that “Low-to-
 moderate levels of inorganic arsenic appear to be associated with adverse health effects during
 childhood.” 141 Children exposed to water with an arsenic concentration of just 5 ppb “showed
 significant reductions in Full Scale, Working Memory, Perceptual Reasoning and Verbal
 Comprehension scores.” 142 This suggests that 5 ppb may be an important threshold, or that the
 threshold of safety may fall far below that.

          Healthy Babies Bright Futures has called for a goal of no measurable amount of inorganic
 arsenic in baby food. 143 Consumer Reports suggests that the level of inorganic arsenic should be
 set as low as 3 ppb for water and fruit juices. 144

         FDA has already set inorganic arsenic levels at 10 ppb for bottled water. 145 EPA has
 similarly set a 10 ppb inorganic arsenic cap on water, as have the European Union and the World
 Health Organization. 146




 Inorganic Arsenic in Rice Cereals for Infants (Aug. 2020) (online at www.fda.gov/regulatory-information/search-
 fda-guidance-documents/guidance-industry-action-level-inorganic-arsenic-rice-cereals-infants).
         140
             Miguel Rodríguez-Barranco et al., Association of Arsenic, Cadmium and Manganese Exposure with
 Neurodevelopment and Behavioural Disorders in Children: A Systematic Review and Meta-Analysis (Apr. 9, 2013)
 (online at www.sciencedirect.com/science/article/abs/pii/S0048969713003409?via%3Dihub).
         141
             Food and Drug Administration, Arsenic in Rice and Rice Products Risk Assessment Report (Mar. 2016)
 (online at www.fda.gov/files/food/published/Arsenic-in-Rice-and-Rice-Products-Risk-Assessment-Report-
 PDF.pdf).
         142
             Gail A. Wasserman et al., A Cross-Sectional Study of Well Water Arsenic and Child IQ in Maine
 Schoolchildren (Apr. 1, 2014) (online at https://ehjournal.biomedcentral.com/articles/10.1186/1476-069X-13-23).
         143
             Healthy Babies Bright Futures, What’s in My Baby’s Food? A National Investigation Finds 95 Percent
 of Baby Foods Tested Contain Toxic Chemicals That Lower Babies’ IQ, Including Arsenic and Lead (Oct. 2019)
 (online at www.healthybabyfood.org/sites/healthybabyfoods.org/files/2019-
 10/BabyFoodReport_FULLREPORT_ENGLISH_R5b.pdf).
         144
             Consumer Reports, Arsenic in Some Bottled Water Brands at Unsafe Levels, Consumer Reports Says
 (June 28, 2019) (online at www.consumerreports.org/water-quality/arsenic-in-some-bottled-water-brands-at-unsafe-
 levels/); Consumer Reports, Arsenic and Lead Are in Your Fruit Juice: What You Need to Know (Jan. 30, 2019)
 (online at www.consumerreports.org/food-safety/arsenic-and-lead-are-in-your-fruit-juice-what-you-need-to-know/).
         145
           Food and Drug Administration, Arsenic in Food and Dietary Supplements (online at
 www.fda.gov/food/metals-and-your-food/arsenic-food-and-dietary-supplements) (accessed Jan. 26, 2021).
         146
              Environmental Protection Agency, Drinking Water Requirements for States and Public Water Systems
 (online at www.epa.gov/dwreginfo/chemical-contaminant-rules) (accessed Jan. 26, 2021); The European Food
 Information Council, Arsenic (Q&A) (online at www.eufic.org/en/food-safety/article/arsenic-qa) (accessed Jan. 26,
 2021); World Health Organization, Arsenic (Feb. 15, 2018) (online at www.who.int/news-room/fact-
 sheets/detail/arsenic).




                                                        51
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 53 of 60 PageID #: 118




         FDA is fully aware of the dangers that inorganic arsenic presents to young children,
 stating that:

         There is growing evidence … that exposure to inorganic arsenic
         during…infancy…may increase the risk of adverse health effects, including
         impaired development during…childhood and neurodevelopmental toxicity in
         infants and young children, and that these adverse effects may persist later in life
         …. [C]hildren may likewise be particularly susceptible to neurotoxic effects of
         inorganic arsenic, e.g., as manifested in intelligence test results in children ….
         Also, children three years and younger have the highest exposure to inorganic
         arsenic because they have 2-3-fold higher intakes of food on a per body mass
         basis as compared to adults. Therefore, a child’s daily exposure to contaminants
         in food, such as inorganic arsenic in rice, could potentially be much higher than
         that of adults. 147

         Yet, in the one category of baby food for which FDA has finalized a standard—infant
 rice cereal—it set the maximum inorganic arsenic content at the dangerous level of 100 ppb.

         Why did FDA set its level so high? Because in developing the limit, FDA was focused
 on the level of inorganic arsenic that would cause cancer. FDA disregarded the risk of
 neurological damage, which happens at a much lower level. In its 2016 Risk Assessment Report,
 FDA was able to quantify the risk of lung and bladder cancer that inorganic arsenic presents. It
 was not able to quantify the risks of neurological development for infants. 148 As a result, the 100
 ppb limit is too high to adequately protect infants and children from the effects of inorganic
 arsenic.

        The third problem is that FDA’s piecemeal approach of setting different inorganic arsenic
 standards for different products is logically unsound. There can be only one safe level for
 inorganic arsenic in the foods that babies consume. All finished baby food products should
 accord with this safe level.

        Aside from these guidance documents for infant rice cereal and apple juice, FDA does
 not regulate toxic heavy metals in other baby food products.

         One example of how this approach is failing is with FDA’s decision to release draft
 guidance for apple juice, but not any other fruits juices. Based on the testing results the
 Subcommittee reviewed, baby food companies routinely exceed this draft limit of 10 ppb in
 other types of commonly consumed juices. Gerber, for example, used grape juice concentrate
 registering at 39 ppb inorganic arsenic. But because it was grape juice, as opposed to apple


         147
             Food and Drug Administration, Supporting Document For Action Level For Inorganic Arsenic In Rice
 Cereals For Infants (Aug. 2020) (online at www.fda.gov/food/chemical-metals-natural-toxins-pesticides-guidance-
 documents-regulations/supporting-document-action-level-inorganic-arsenic-rice-cereals-infants#introduction).
         148
             Food and Drug Administration, Arsenic in Rice and Rice Products Risk Assessment Report (Mar. 2016)
 (online at www.fda.gov/files/food/published/Arsenic-in-Rice-and-Rice-Products-Risk-Assessment-Report-
 PDF.pdf).




                                                       52
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 54 of 60 PageID #: 119




 juice—which, from a safety perspective, is a distinction without a difference—Gerber
 incorporated in its products juice concentrate with high arsenic levels.

         The fourth problem with FDA’s piecemeal approach is that it appears designed to be
 protective of baby food manufacturers. In developing the infant rice cereal limit of 100 ppb,
 FDA considered an “achievability assessment.” The achievability assessment considered
 “manufacturers’ ability to achieve hypothetical maximum limits for inorganic arsenic in infant
 rice cereals….” 149 FDA considered samples taken from three time periods: 2011-2013, 2014,
 and 2018. As shown below, over time, the number of samples that tested under 100 ppb
 inorganic arsenic increased from 36% to 76% of the total number of samples. FDA noted that
 this increase meant “alternate sources of rice are available to enable infant rice cereal
 manufacturers to supply the market and meet the” 100 ppb level. 150 In short, FDA’s standard
 reflects manufacturers’ ease of compliance, rather than babies’ safety.

         If it is not possible, or it is exceedingly costly, to source ingredients like rice that achieve
 a safe level, then baby food manufacturers should find substitutes for those ingredients. Our
 nation’s children should not bear lifelong health burdens because of a manufacturer’s preference
 for tainted ingredients.

         D.          The Trump Administration Ignored A Secret Industry Presentation About
                     Higher Risks Of Toxic Heavy Metals In Baby Foods.

         On August 1, 2019, the Trump administration received a secret industry presentation that
 disclosed higher risks of toxic heavy metals in finished baby food products. Hain (Earth’s Best
 Organic) revealed the finding in a presentation to FDA entitled “FDA Testing Result
 Investigation.” 151




         149
             Food and Drug Administration, Supporting Document for Action Level for Inorganic Arsenic in Rice
 Cereals for Infants (Aug. 2020) (online at www.fda.gov/food/chemical-metals-natural-toxins-pesticides-guidance-
 documents-regulations/supporting-document-action-level-inorganic-arsenic-rice-cereals-infants#introduction).
         150
               Id.
          151
              Hain, PowerPoint Presentation to Food and Drug Administration: FDA Testing Result Investigation
 (Aug. 1, 2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2.pdf).




                                                        53
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 55 of 60 PageID #: 120




        Hain revealed that half (10 of 21) of the finished rice products that Hain tested contained
 100 ppb or more of inorganic arsenic—exceeding FDA’s standard for infant rice cereal. One
 product contained almost 30% more, registering at 129 ppb inorganic arsenic.




         Hain’s average level of inorganic arsenic in its finished rice foods was 97.62 ppb, which
 nearly matches FDA’s dangerously high 100 ppb level for inorganic arsenic for infant rice
 cereal.

          Hain claims that it “revised its internal policies and testing standards to conform to
 FDA’s non-binding recommendations.” 152 In 2016, FDA instituted draft guidance (which is now
 final) for inorganic arsenic in infant rice cereal at the dangerously high level of 100 ppb.
 However, Hain has not consistently abided by those limits.

         FDA also learned that Hain’s policy to test ingredients underrepresented the levels of
 toxic heavy metals in its finished baby foods. Hain’s finished products contained between 28%
 and 93% more inorganic arsenic than Hain estimated they would based on Hain’s ingredient

         152
             Letter from Kelly B. Kramer, Counsel for The Hain Celestial Group, Inc. to Chairman Raja
 Krishnamoorthi, Subcommittee on Economic and Consumer Policy, Committee on Oversight and Reform (Dec. 11,
 2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/9_Redacted.pdf).




                                                    54
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 56 of 60 PageID #: 121




 testing method. 153 Hain found higher levels of arsenic in all finished foods tested for this FDA
 presentation than were reflected in tests of individual raw ingredients. This revelation means
 that every single finished good containing brown rice had more arsenic than the company’s
 estimates, which were based on testing the raw ingredients.

         After seeing these results, FDA was put on notice that finished baby foods pose an even
 higher risk to babies than reflected in company tests of the raw ingredients that go into those
 finished products.

 Final Product Data Compared to Raw Ingredient Data, From Hain’s Presentation to FDA 154




         Hain admitted to FDA in its presentation that “Brown Rice Flour testing results do not
 appear to be correlated to finished good results data.” 155 They are not correlated because the
 finished goods can contain as much as double the amount of arsenic as the raw ingredients.

         153
             Hain, PowerPoint Presentation to Food and Drug Administration: FDA Testing Result Investigation
 (Aug. 1, 2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2.pdf).
         154
               Id.
         155
               Id.




                                                      55
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 57 of 60 PageID #: 122




         What can account for this increase in inorganic arsenic from the time the ingredients are
 tested to the time the products are finished? Hain conveyed to FDA that the cause of the increase
 was Hain’s use of a dangerous additive, stating: “Preliminary investigation indicates
 Vitamin/Mineral Pre-Mix may be a major contributing factor.” Although this additive may only
 make up roughly 2% of the final good, Hain suggested it was still responsible for the spike in the
 levels of inorganic arsenic in the finished baby food. 156

        Hain’s finding accords with the Subcommittee’s own. In the test results we reviewed,
 Hain used vitamin pre-mix that contained 223 ppb arsenic. 157 This ingredient also contained 352
 ppb lead, a matter not even addressed in the FDA presentation.

 Hain’s Raw Material Pre-Shipment Test Data History (Excerpted Entry) 158




        Therefore, naturally occurring toxic heavy metals may not be the only problem causing
 dangerous levels of toxic heavy metals in baby foods; rather, baby food producers like Hain are
 adding ingredients that have high levels of toxic heavy metals into their products, such as
 vitamin/mineral pre-mix.

          FDA did not appear to take any unplanned actions on behalf of babies’ safety after it
 received Hain’s presentation. FDA did finalize a previously planned guidance, setting a limit of
 100 ppb inorganic arsenic in infant rice cereal. But it did not initiate regulation of additives like
 Hain’s vitamin/mineral pre-mix. Moreover, it has not mandated that baby food manufacturers
 test finished goods.

         E.          Corporate Testing Policies Hide the Truth: In Addition to Hain, Beech-Nut
                     and Gerber Also Fail to Test Finished Product, Risking an Undercount of
                     Toxic Heavy Metals in Their Finished Baby Foods.

        Hain (Earth’s Best Organic) revealed to FDA that its policy to test only its ingredients,
 and not its final product, is underrepresenting the levels of toxic heavy metals in its baby foods.
 Unfortunately, Hain is not alone. The majority of baby food manufacturers, including Beech-
 Nut and Gerber, employ the same policy of testing only ingredients. 159 That policy recklessly

         156
               Id.
         157
              Hain, Raw Material Pre-Shipment Test Data History (Dec. 11, 2019) (online at
 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/3_0.pdf).
         158
               Id.
          159
              Letter from the President and CEO of Beech-Nut Nutrition Company to Chairman Raja
 Krishnamoorthi, Subcommittee on Economic and Consumer Policy, Committee on Oversight and Reform (Dec. 6,
 2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/6_0.pdf) (“we do not test
 finished goods”); Letter from the Chief Executive Officer of Gerber Products Company to Chairman Raja
 Krishnamoorthi, Subcommittee on Economic and Consumer Policy, Committee on Oversight and Reform (Dec. 19,



                                                        56
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 58 of 60 PageID #: 123




 endangers babies and children and prevents the companies from even knowing the full extent of
 the danger presented by their products.

         As the Hain presentation lays bare, ingredient testing does not work. Hain’s finished
 baby foods had more arsenic than their ingredients 100% of the time—28-93% more inorganic
 arsenic. 160 That means that only testing ingredients gives the false appearance of lower-than-
 actual toxic heavy metal levels.

 VI.      RECOMMENDATIONS AND CONSIDERATIONS FOR INDUSTRY, PARENTS, AND
          REGULATORS: DO HIGHLY TAINTED INGREDIENTS LIKE RICE BELONG IN
          BABY FOOD?

        Baby food manufacturers hold a special position of public trust. Consumers believe that
 they would not sell unsafe products. Consumers also believe that the federal government would
 not knowingly permit the sale of unsafe baby food. As this staff report reveals, baby food
 manufacturers and federal regulators have broken the faith.

         Step one to restoring that trust is for manufacturers to voluntarily and immediately reduce
 the levels of toxic heavy metals in their baby foods to as close to zero as possible. If that is
 impossible for foods containing certain ingredients, then those ingredients should not be included
 in baby foods.

       One example of an ingredient that might not be suitable for baby foods is rice.
 Throughout this report, rice appeared at or near the top of every list of dangerous baby foods.

          •           For Hain (Earth’s Best Organic), organic brown rice was the ingredient that tested
                      highest in inorganic arsenic—309 ppb. Indeed, the majority of Hain ingredients
                      that exceeded 100 ppb inorganic arsenic in testing (13 of 24) were organic brown
                      rice flour. 161
          •           For Beech-Nut, the majority of its ingredients that tested over 100 ppb inorganic
                      arsenic (27 of 45) were rice-based (either rice, rice flour, or organic rice). 162




 2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/7_Redacted.pdf) (Gerber’s
 policy is to “regularly test our ingredients, and periodically test… finished goods”); Hain, Testing And Release
 Procedure For Baby Food Ingredients (Dec. 11, 2019) (online at
 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/8_Redacted.pdf) (Hain only tests raw
 ingredients; their testing policy applies only to ingredients and the vast majority of the testing information they
 provided to the Subcommittee was raw ingredient testing.).
          160
             Hain, PowerPoint Presentation to Food and Drug Administration: FDA Testing Result Investigation
 (Aug. 1, 2019) (online at https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2.pdf).
          161
                Id.
          162
              Beech-Nut, Raw Material Heavy Metal Testing (Dec. 6, 2019) (online at
 http://oversight.house.gov/sites/democrats.oversight.house.gov/files/4.xlsx).




                                                          57
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 59 of 60 PageID #: 124




         •        A significant number of the Nurture products that exceeded 100 ppb inorganic
                  arsenic were rice products. 163
         •        Gerber used 67 batches of rice flour with over 90 ppb inorganic arsenic. 164

         Further, rice and rice flour constitute a large proportion by volume of the baby foods that
 contain them. Therefore, increased toxic heavy metal levels in rice and rice flour could have a
 significant impact on the safety of the finished product.

        If certain ingredients, like rice, are highly tainted, the answer is not to simply lower toxic
 heavy metal levels as much as possible for those ingredients, the answer is to stop including
 them in baby foods. The Subcommittee urges manufacturers to make this change voluntarily.

         Similar considerations must be made for other ingredients that consistently contain higher
 levels of toxic heavy metals—ingredients like cinnamon, amylase, BAN 800, and vitamin
 premix. Manufacturers suggest that these additives, though high in toxic heavy metals, are not a
 concern because they make up a low percentage of the final food product. However, those
 manufacturers do not test their final food products, which is the only way to determine safety.
 Manufacturers should voluntarily commit to testing all of their finished baby food products, as
 opposed to just the ingredients. If they refuse, FDA should require them to do so.

         The Subcommittee recommends the following:

         •        Mandatory Testing: Only one of the companies reviewed by the Subcommittee
                  routinely tests its finished baby foods, even though the industry is aware that toxic
                  heavy metals levels are higher after food processing. Baby food manufacturers
                  should be required by FDA to test their finished products for toxic heavy metals,
                  not just their ingredients.
         •        Labeling: Manufacturers should by required by FDA to report levels of toxic
                  heavy metals on food labels.
         •        Voluntary Phase-Out of Toxic Ingredients: Manufacturers should voluntarily
                  find substitutes for ingredients that are high in toxic heavy metals, or phase out
                  products that have high amounts of ingredients that frequently test high in toxic
                  heavy metals, such as rice.
         •        FDA Standards: FDA should set maximum levels of inorganic arsenic, lead,
                  cadmium, and mercury permitted in baby foods. One level for each metal should
                  apply across all baby foods. The level should be set to protect babies against the
                  neurological effects of toxic heavy metals.
         •        Parental Vigilance: Parents should avoid baby food products that contain
                  ingredients testing high in heavy metals, such as rice products. The
                  implementation of recommendations one through four will give parents the
                  information they need to make informed decisions to protect their babies.

         163
              Nurture, Heavy Metal Test Results For Baby Food Products (Dec. 18, 2019) (online at
 http://oversight.house.gov/sites/democrats.oversight.house.gov/files/1.xlsx).
           164
               Gerber, Raw Material Heavy Metal Testing (Dec. 9, 2019) (online at
 https://oversight.house.gov/sites/democrats.oversight.house.gov/files/5_0.pdf).




                                                         58
Case 1:21-cv-00870-DG-SJB Document 1-7 Filed 02/17/21 Page 60 of 60 PageID #: 125




 VII.   CONCLUSION

         The Subcommittee’s investigation proves that commercial baby foods contain dangerous
 levels of arsenic, lead, mercury, and cadmium. These toxic heavy metals pose serious health
 risks to babies and toddlers. Manufacturers knowingly sell these products to unsuspecting
 parents, in spite of internal company standards and test results, and without any warning labeling
 whatsoever.

         Last year, the Trump administration ignored new information contained in a secret
 industry presentation to federal regulators about toxic heavy metals in baby foods. On August 1,
 2019, FDA received a secret slide presentation from Hain, the maker of Earth’s Best Organic
 baby food, which revealed that finished baby food products contain even higher levels of toxic
 heavy metals than estimates based on individual ingredient test results. One heavy metal in
 particular, inorganic arsenic, was repeatedly found to be present at 28-93% higher levels than
 estimated.

         The time is now for FDA to determine whether there is any safe exposure level for babies
 to inorganic arsenic, lead, cadmium, and mercury, to require manufacturers to meet those levels,
 and to inform consumers through labels.




                                                 59
